Exhibit 10.1
THIRD
AMENDED AND RESTATED MANAGEMENT AGREEMENT
BETWEEN THE
NOTTAWASEPPI HURON BAND OF POTAWATOMI INDIANS,
FIREKEEPERS DEVELOPMENT AUTHORITY
AND
GAMING ENTERTAINMENT (MICHIGAN), LLC
April 11, 2008

 

 



--------------------------------------------------------------------------------



 



THIRD AMENDED AND RESTATED
MANAGEMENT AGREEMENT
THIS THIRD AMENDED AND RESTATED MANAGEMENT AGREEMENT has been entered into as of
the 11th day of April, 2008, by and between the NOTTAWASEPPI HURON BAND OF
POTAWATOMI INDIANS, a federally recognized Indian tribe (the “Tribe”),
FIREKEEPERS DEVELOPMENT AUTHORITY, an unincorporated instrumentality and
political subdivision of the Tribe created under tribal law to develop and
operate the Tribe’s gaming enterprise (the “Authority”), and GAMING
ENTERTAINMENT (MICHIGAN), LLC, a Delaware limited liability company (“Manager”)
(jointly and severally the “Parties” or “Party”).
1. Recitals
1.1 The Tribe and Green Acres Casino Management Company, Inc. (“Green Acres”)
entered into management agreements, dated June 11, 1994, for class II and class
III gaming, as amended by an addendum dated January 4, 1995, which addendum,
inter alia, added Full House Resorts, Inc. (“FHRI”) as part of the management
(collectively, the “Original Agreements”). Green Acres and FHRI have made all
payments and, together with the Tribe, have otherwise performed all of their
obligations required under the Original Agreements.
1.2 Manager and the Tribe entered into an Amended and Restated Class III
management agreement on November 18, 1996, superseding the Original Agreements,
and making certain other changes as set forth therein. The Parties made further
changes and executed a Temporary Facility Management Agreement and Second
Amended and Restated Management Agreement on June 9, 1999. The Temporary
Facility Management Agreement was subsequently revised by later agreements
between the Parties dated November 3, 2002, and June 12, 2006, each was
forwarded to the National Indian Gaming Commission (NIGC) for review and
approval. The Parties now desire to make further changes to the agreement
between them, including the joinder of the Authority as a party hereto as the
Tribe’s designated gaming enterprise development authority, and as set forth in
this Amended and Restated Management Agreement (hereafter “Management Agreement”
or this “Agreement”). This Agreement supersedes any prior agreement between
either or both of the Tribe and the Authority on the one hand and the Manager on
the other.
1.3 The Tribe has established the Authority as an unincorporated instrumentality
and political subdivision of the Tribe formed under the Tribe’s laws, and
delegated the exclusive right to develop and operate the Tribe’s gaming
Enterprise. In addition, the Tribe has appointed Firekeepers Development
Authority to act as its representative and exclusive agent under this Management
Agreement, to exercise the rights and perform the obligations of the Tribe
hereunder, and to provide or withhold any consent or approval required from the
Tribe under this Management Agreement. The Tribe is a party to this Management
Agreement to (i) give effect Articles 17 and 19 hereof and (ii) effect the
necessary modifications to its prior agreements with Manager, but, as
hereinafter further provided, the Manager shall henceforth look solely to the
Authority with respect to the performance of this Management Agreement in the
interest, and on behalf of the Tribe.

 

2



--------------------------------------------------------------------------------



 



1.4 The Authority, with the assistance of Manager, has obtained an Interim
Credit Facility from IGT (the “Interim Credit Facility”) to continue design and
development of a Gaming Facility, and has engaged Merrill Lynch, Pierce, Fenner
& Smith Incorporated to facilitate the Loan, that will permit the Authority, as
representative and agent of the Tribe, (i) to construct a Gaming Facility (as
that term is herein defined) suitable for conducting Gaming (as that term is
herein defined) on Indian lands in the State of Michigan pursuant to the Tribe’s
recognized powers of self-government and the Constitution, statutes and
ordinances of the Tribe, as well as (ii) for other purposes.
1.5 The Tribe has delegated to the Authority the authority and responsibility to
establish an Enterprise (as herein defined) to conduct Gaming on the Property to
serve the social, economic, educational and health needs of the Tribe, to
increase Tribal revenues and to enhance the Tribe’s economic self-sufficiency
and self-determination. This Agreement sets forth the manner in which the
Enterprise will be established and managed in the Gaming Facility.
1.6 The Authority is seeking assistance and expertise from Manager concerning
the financing, development, and construction of the Gaming Facility, and
technical experience and expertise for the management and operation of the
Enterprise, and instruction for members of the Tribe in the operation of the
Enterprise. The Manager is willing and able to provide such assistance,
experience, expertise, and instruction.
1.7 The Authority, as the Tribe’s representative and agent, grants the Manager
the exclusive right and obligation to develop, manage, operate and maintain the
Enterprise and to train Tribal members and others in the operation and
maintenance of the Enterprise during the term of this Agreement, in accordance
with the provisions of this Agreement. The Manager wishes to perform these
functions exclusively for the Authority, on behalf of the Tribe, as limited in
Section 3.3 below.
1.8 This Agreement will be submitted to the NIGC for approval pursuant to IGRA
and terminates and supersedes all prior written agreements between either or
both the Tribe and the Authority on one hand and the Manager on the other.
1.9 Manager has previously made nonrefundable payments to the Tribe in the
aggregate amount of Six Hundred and Sixty Thousand ($660,000), Ninety Three
Thousand Five Hundred and Twenty-Seven Dollars ($93,527) for professional
services, and Three Hundred Thousand ($300,000) for the Tribe’s Community
Center. These payments constitute gifts to the Tribe and shall not be considered
Pre-Financing Costs or reimbursed to the Manager.
2 Definitions. As they are used in this Agreement, the terms listed below shall
have the meaning assigned to them in this Section 2:
2.1 Authority Board. “Authority Board” means the Authority’s Board of Directors.
2.2 BIA. “BIA” is the Bureau of Indian Affairs of the Department of the Interior
of the United States of America.

 

3



--------------------------------------------------------------------------------



 



2.3 Budgets. “Budgets” shall mean the Operating Budget and the Capital Expense
Budget for the Gaming Facility.
2.4 Capital Expenses. “Capital Expenses” shall mean the cost of construction,
alteration or rebuilding of the Gaming Facility and any furniture, trade
fixtures and equipment and other tangible or intangible property of the Gaming
Facility, the costs of which are required by GAAP to be capitalized and
depreciated or amortized. For purposes of this definition, any property costing
less than $5,000 shall be an Operating Expense of the Enterprise.
2.5 Capital Expense Budget. “Capital Expense Budget” shall mean the budget for
Capital Expenses adopted in accordance with Section 4.9.
2.6 Capital Reserve Fund. “Capital Reserve Fund” shall mean the reserve fund
established in accordance with Section 4.13.6 to pay Capital Expenses.
2.7 Chairman. “Chairman” shall mean the Chairman from time to time of the NIGC.
2.8 Charter. “Charter” shall mean the Charter of the Authority, adopted on
March 21, 2007, as the same may be amended from time to time.
2.9 Class II Gaming. “Class II Gaming” shall mean Class II Gaming as defined in
IGRA and its implementing regulations.
2.10 Class III Gaming. “Class III Gaming” shall mean Class III Gaming as defined
in IGRA and its implementing regulations.
2.11 Collateral. “Collateral” shall mean (a) the Authority’s share of future Net
Revenues, before distribution pursuant to Section 6 of this Agreement, from the
Enterprise and/or Gaming Facility, or other future undistributed Net Revenues
arising or generated after the termination of this Agreement; and
(b) undistributed gaming and related Net Revenues from the Gaming Facility
arising or generated after the date that a matter in dispute is referred to
arbitration, pursuant to Section 17, up to the amount of money, if any, in
dispute.
2.12 Commencement Date. “Commencement Date” shall mean the first date that the
Gaming Facility is substantially complete, open to the public and that Gaming is
conducted in the Gaming Facility pursuant to the terms of this Agreement. The
Manager shall memorialize the Commencement Date in a writing signed by the
Manager and delivered to the Authority, the Tribe, and the Area Director,
Minneapolis Area Office, BIA.
2.13 Compact. “Compact” shall mean a Tribal-State Compact between the Tribe and
the State of Michigan regarding Class III Gaming, as now in effect and as the
same may, from time to time, be amended.
2.14 Constitution. “Constitution” shall mean the Constitution of the Tribe
adopted September, 1979, and as the same may, from time to time, be amended.
2.15 Development and Construction Costs. “Development and Construction Costs”
shall mean the sum of all costs incurred in developing, designing and
constructing the Gaming Facility and other Improvements that are required for
the Gaming Facility’s initial operation, including, without limitation, any
costs related to acquisition of the Property, obtaining any Government Agency
approvals, architect and engineering services, and other professional services.

 

4



--------------------------------------------------------------------------------



 



2.16 Effective Date. The “Effective Date” shall mean the date of written
approval by the Chairman of (i) this Agreement, as executed by the Parties,
(ii) any other documents collateral thereto that require approval by the
Chairman or the BIA, as the case may be, and (iii) a Tribal Gaming Ordinance,
whichever occurs latest.
2.17 Enterprise. The “Enterprise” is:

  (a)  
any commercial gaming enterprise of the Authority, developed and operated on
behalf of the Tribe, authorized under the Indian Gaming Regulatory Act (IGRA),
conducted in the Gaming Facility that is or was operated and managed by Manager
in accordance with the terms and conditions of this Agreement,
    (b)  
Automatic Teller Machines (“ATM”) within the Gaming Facility,
    (c)  
the sale of food, beverages (including alcoholic beverages), within the Gaming
Facility,
    (d)  
gifts and souvenirs and the sale of tobacco conducted within the Gaming
Facility.

2.18 Enterprise Employees. “Enterprise Employees” shall mean those employees
working at the Gaming Facility other than the General Manager. Enterprise
Employees are deemed employees of the Authority.
2.19 Enterprise Employee Policies. “Enterprise Employee Policies” shall have the
meaning given to it in Subsection 4.6.2.
2.20 Financial Institution. “Financial Institution” shall mean a financial
institution, syndicate of financial institutions, institutional purchaser(s) of
debt securities, or a trustee for any such institution, as may be approved by
the Authority and the necessary federal authorities, which provides the Loan to
the Authority.
2.21 Furniture and Equipment. “Furniture and Equipment” shall mean all
furniture, furnishings, and equipment required in the operation of the Gaming
Facility in accordance with the Plans and Specifications.
2.22 Gaming. “Gaming” shall mean any and all activities defined as Class II or
Class III Gaming under IGRA.
2.23 Gaming Commission. “Gaming Commission” shall mean the body created pursuant
to the Tribal Gaming Ordinance to regulate Gaming in accordance with the
Compact, IGRA and the Tribal Gaming Ordinance.

 

5



--------------------------------------------------------------------------------



 



2.24 GAAP. “GAAP” shall mean United States generally accepted accounting
principles consistently applied applicable to Tribal government operations as
set out in Governmental Accounting Standards Board (GASB) Statements. For
purposes of this Agreement, the Enterprise elects, as authorized under GASB
Statement 20, paragraph 7, to apply all Financial Standards Board Statements
(FASB) pronouncements issued after November 30, 1989, except for those that
conflict with or contradict GASB pronouncements. Notwithstanding treatment under
GAAP, for the purposes of this Agreement, interest expenses will be included in
the computation of Operating Expense.
2.25 Gaming Facility. “Gaming Facility” shall mean the buildings, improvements,
and fixtures hereafter constructed on the Property pursuant to this Management
Agreement.
2.26 General Manager. “General Manager” shall mean the person employed by
Manager and licensed by the Gaming Commission to direct the operation of the
Gaming Facility.
2.27 General Contractor. “General Contractor” shall mean the contractor or
contractors selected by the Manager, with the Authority’s approval, not to be
unreasonably withheld, to construct the Improvements and any additions thereto
in accordance with the Plans and Specifications.
2.28 Gross Revenues. “Gross Revenues” shall mean all revenues of any nature
derived directly or indirectly from the Enterprise including, without
limitation, the total amount of cash wagered on class II and class III games and
admissions fees (including table or card fees), food and beverage sales, net ATM
proceeds, and rental from lessees, sublessees, licensees or concessionaires (but
not the gross receipts of such lessees, sublessees, licensees or
concessionaires), business interruption insurance proceeds, temporary
condemnation awards, and proceeds from litigation and other claims against third
parties. Gross Revenues shall not include revenues constituting (i) proceeds of
any indebtedness, (ii) any contributions by or on behalf of Tribe,
(iii) proceeds of condemnation or, exclusive of proceeds of business
interruption insurance, proceeds of insurance not reimbursing any costs
previously treated as an Operating Expense, (iv) Promotional Allowances and
(v) any interest or other earnings that accrues on the Tribal Distribution
Account. Unless otherwise agreed by the Parties, lessees, sublessees, licensees,
or concessionaires which are subsidiaries or affiliates of the Authority, the
Tribe, or the Manager shall be required to pay a fair market rental.
2.29 IGRA. “IGRA” shall mean the Indian Gaming Regulatory Act of 1988, PL 100-
497, 25 U.S.C. § 2701 et seq. as it may, from time to time, be amended.
2.30 Improvements. Subject to Section 4.1.1 herein, “Improvements” shall mean
the improvements constructed and to be constructed (including but not limited to
the Gaming Facility) or installed on the Property and on adjacent areas for the
benefit of the Property, including without limitation, the Facility access ways
and roadways, parking areas, drainage improvements, utility lines, and
landscaping, all of which will be constructed in accordance with the Plans and
Specifications approved by the Tribe.
2.31 Legal Requirements. “Legal Requirements” shall mean singularly and
collectively all applicable laws and regulations including without limitation
the Tribal Gaming Ordinance, IGRA, the Compact, and applicable Tribal, federal
and state statutes, regulations and ordinances.

 

6



--------------------------------------------------------------------------------



 



2.32 Loan. “Loan” shall mean any debt financing, loan or loans made to the
Authority to finance the cost of the Improvements and the Furniture and
Equipment, to provide Working Capital, to fund Start-up Expenses and pay costs
associated with the Loan, as provided in Section 3, and to fund such other costs
as are specified in this Agreement to be part of the Loan.
2.33 Loan Agreement. “Loan Agreement” shall mean the loan agreement(s),
indenture(s), credit agreement(s) or other agreement that set forth the terms of
any Loan, as the same may be amended, and any substitutions therefor, with
respect to the Loan(s), to be executed by the Authority and a Financial
Institution (or one or more trustees or agents acting on behalf of a Financial
Institution); provided that no agreement or document shall constitute a Loan
Agreement if that agreement or document, either alone or with other agreements
or documents, or grants any proprietary interest in the Enterprise within the
meaning of IGRA or regulations promulgated thereunder.
2.34 Loan Documents. “Loan Documents” shall mean the Loan Agreement, promissory
note(s) evidencing the Loan, the security agreement securing the Loan and such
other documents as may be executed from time to time with respect to the Loan
and any amendments thereto and substitutions therefor; provided that no
agreement or document shall constitute a Loan Document if that agreement or
document, either alone or with other agreements or documents, constitutes a
management contract or grants any proprietary interest in the Enterprise within
the meaning of IGRA or regulations promulgated thereunder.
2.35 Loan Payments. “Loan Payments” shall mean the principal and other payments
due under the Loan Documents.
2.36 Management Fee. “Management Fee” shall mean the management fee as provided
in Section 6.7.
2.37 Minimum Guaranteed Monthly Payment. “Minimum Guaranteed Monthly Payment”
shall mean that payment due the Tribe as described in Section 6.3.
2.38 NIGC. “NIGC” shall mean the National Indian Gaming Commission established
pursuant to 25 U.S.C. § 2704, or any amendment to that Section.
2.39 Net Revenues. “Net Revenues” shall mean Gross Revenues from the Enterprise
less:
(i) amounts paid out as, or paid-for, prizes and
(ii) total Operating Expenses, excluding the Management Fee.
2.40 Operating Budget. “Operating Budget” shall mean the budget for Operating
Expenses adopted in accordance with Section 4.9.
2.41 Operating Expenses. Operating Expenses” shall mean all normal and necessary
costs and expenses in the operation of the Enterprise as determined in
accordance with GAAP, plus regardless if constituting an operating expenses, the
following: (1) interest expense and all non-operating expenses of the Enterprise
determined in accordance with GAAP; (2) depreciation and amortization;
(3) salaries, wages, and benefits for the Enterprise Employees (other than the
General Manager); (4) materials and supplies; (5) utilities; (6) repairs and
maintenance; (7) accounting fees; (8) interest on installment contract
purchases; (9) insurance and bonding; (10) advertising and marketing, including
busing and transportation of patrons; (11) transportation services to effect the
safe transport of daily Enterprise receipts

 

7



--------------------------------------------------------------------------------



 



(12) legal and professional fees; (13) fees, costs, dues and contributions
associated with Tribal and Enterprise membership and participation in trade
associations, political action associations and related associations; (14) fire,
safety and security costs; (15) reasonable travel expenses for officers and
employees of the Enterprise, when such travel is related to the business of the
Enterprise, and for the Chairperson, members and key employees of the Authority,
the Tribe, the Authority Board or the Tribal Council when such travel is related
to the business of the Enterprise (16) trash removal; (17) costs of goods and
services sold; (18) the costs of the Gaming Commission pursuant to
Section 4.6.6; (19) Enterprise recruiting and training expenses; (20) fees due
to the NIGC under IGRA or the State of Michigan or local governments pursuant to
the Compact; (21) lease payments for personal property; (22) internal audit and
surveillance costs; (23) property costing less than $5,000 as provided in
section 2.3 herein; and (24) other costs and expenditures permitted to be
treated as an expense of the Enterprise in accordance with GAAP. Operating
Expenses shall not include: (1) distributions to the Authority or the Tribe
(other than reasonable payments that if not made to the Tribe or an affiliate of
the Tribe would be treated as an Operating Expense); (2) principal payments on
debt; or (3) for purposes of calculations under Section 6, the Manager’s Fee. In
determining depreciation as an Operating Expense, the useful life of gaming
equipment shall not exceed five (5) years, other furnishings and fixtures shall
not exceed seven (7) years, and of the Gaming Facility shall not exceed
thirty-nine (39) years.
2.42 Pre-Financing Costs. “Pre-Financing Costs” shall mean those costs incurred
by Manager by or on behalf of the Tribe during the period prior to the Authority
securing the Interim Credit Facility, which are to be repaid by the Authority
under the terms of this Agreement and any other project-related costs or
advances for Tribal government services incurred by Manager in accordance with
this Management Agreement until the Commencement Date.
2.43 Plans and Specifications. “Plans and Specifications” shall mean the plans
and specifications specified in Section 3.1.6 herein and shall generally refer
to the drawings (graphic and pictorial portions showing the design, location and
dimensions, including plans, schedules and diagrams) and specifications (written
requirements for materials, equipment, systems, standards and workmanship and
performance of related services) for the Project.
2.44 Preferred Payment. “Preferred Payment” shall mean that payment due the
Authority as described in Section 6.4.
2.45 Project. “Project” shall mean the Property, the Improvements, Furniture and
Equipment and the Enterprise.
2.46 Project Costs. “Project Costs” shall mean all costs necessary to develop
and open the Project, including Development and Construction Costs, furniture,
fixtures and equipment, Working Capital, Pre-Financing Costs, Start-Up and
Pre-opening Costs, costs associated with the Loan (including interest due in
respect of the Loan), and the Tribal Operations Loan.
2.47 Promotional Allowances. “Promotional Allowances” shall mean the retail
value of complimentary food and beverage, merchandise, entertainment and tokens
for gaming, provided to patrons as promotional items.

 

8



--------------------------------------------------------------------------------



 



2.48 Property. “Property” shall mean the land held in trust by the United States
for the benefit of the Tribe, located in the Charter Township of Emmett, Calhoun
County, Michigan on which the Gaming Facility is planned to be located.
2.49 Recoupment Payment. “Recoupment Payment” shall mean the repayment from the
Authority’s share of Net Revenues of: (a) any advance made by the Manager to the
Authority of a Minimum Guaranteed Payment as contemplated by Section 6.3; or
(b) any portion of the Management Fee which is not paid to the Manager as
provided in Section 6.7.
2.50 Reserve Funds. “Reserve Funds” shall mean the Capital Reserve Fund and such
additional reserve funds as the parties, by mutual consent, may agree to create.
2.51 Site. “Site” shall mean the location of the Gaming Facility. Attached
hereto as Exhibit A is the legal description of the Site.
2.51 “Start-Up and Pre-Opening Costs” shall mean all those costs incurred for
the Enterprise during the six month period prior to the scheduled Commencement
Date necessary to prepare the Gaming Facility for opening.
2.52 Term. “Term” shall mean the seven-year term of this Agreement as specified
in Section 3.2.
2.53 Tribal Council. “Tribal Council” shall mean the Tribal Council created
pursuant to the Tribe’s Constitution or, at the option of the Tribal Council, a
designee committee created pursuant to resolution or ordinance of the Tribal
Council.
2.54 Tribal Distribution Account. “Tribal Distribution Account” shall mean the
account established pursuant to 4.13.7.
2.55 Tribal Gaming Ordinance. The “Tribal Gaming Ordinance” is the ordinance and
any amendments thereto enacted by the Tribe, which authorizes and regulates
Gaming on Indian lands within the jurisdiction of the Tribe.
2.56 Authority’s Project Coordinator. The “Authority’s Project Coordinator”
shall mean the individual hired by the Authority Board to act as the liaison
between the Authority and the Manager and Architect, and assist the Authority
Board in providing Authority approvals to Manager and Architect that are
necessary for the design and construction of the Improvements, as more fully set
forth in section 3.1.7.1 herein and under the 2002 Architect Agreement between
Manager and the Architect.
2.57 Authority’s Share of Net Revenues. The “Authority’s Share of Net Revenues”
shall mean 100% of the Net Revenues less the Management Fee as that term is
defined in Section 6.7 herein. Such Authority share of Net Revenues shall be
subject to the deduction and payments for debt service constituting principal
repayments, capital expenses, and the reserving of funds as provided in
Section 6 herein.

 

9



--------------------------------------------------------------------------------



 



3 Covenants. In consideration of the mutual covenants contained in this
Agreement, the Parties agree and covenant as follows:
3.1 Engagement of Manager. The Authority, acting as representative and exclusive
agent of the Tribe, hereby retains and engages Manager as an independent
contractor for the Term, and Manager accepts such engagement. The Authority
retains the Manager to manage the Enterprise and train Tribal members and others
in the management of the Enterprise in accordance with the terms of this
Agreement. The Manager hereby accepts such retention and engagement. The
Authority, acting as representative and exclusive agent of the Tribe, shall have
the sole proprietary interest in the Enterprise. Nothing contained herein grants
or is intended to grant Manager a titled interest to the Gaming Facility or to
the Enterprise. Pursuant to its engagement by the Authority, Manager shall
undertake the duties as set forth herein.
3.1.1 Community Center Contribution. The Manager has contributed the sum of
Three Hundred Thousand Dollars ($300,000) towards the construction of a Tribal
Community Center, and assisted the Tribe in supervising the design and
completion of construction of the Tribal Community Center. Such contribution
shall constitute a gift from Manager to the Tribe and shall not be included in
the Pre-Financing Costs to be reimbursed to the Manager.
3.1.1.1 Manager’s Payment of Pre-Financing Costs. Notwithstanding anything to
the contrary, upon execution of this Agreement, the Parties acknowledge that the
Manager has advanced all reasonable costs related to obtaining Government Agency
approvals, architect and engineering services, and other professional services
as were required by the Parties to advance the Project prior to the Interim Loan
Facility, and shall be repaid by the Authority from the Loan, or as otherwise
provided herein at Sections 3.1.8 and 6.8. Manager shall provide the Authority
monthly statements, which shall be audited by the Authority, of all
Pre-Financing Costs incurred by or on the Tribe’s or the Authority’s behalf for
review and acceptance by the Authority.
3.1.1.2 Tribe’s advances for costs associated with governmental approvals in the
approximate amount of $66,000. The parties agree that the Tribe has advanced
some of its own funds in its efforts to secure necessary governmental approvals,
which has not been repaid or reimbursed, and upon presentation of a statement of
such costs, the Tribe shall be repaid from the Loan.
3.1.2 Development and Construction Costs. The Manager shall have the
responsibility to supervise, in accordance with the Project Design and
Construction Management Agreement entered into between the Authority and Manager
contemporaneously with this Management Agreement, and through an architect
already engaged by the Authority (the “Architect”), the design and completion of
all construction, development, improvements and other activities related to the
Project undertaken pursuant to the terms and conditions of the contract(s) with
the General Contractor and will require the General Contractor and its
subcontractors to furnish appropriate payment and performance bonds. The
Development and Construction Costs shall be paid through the Loan. The Manager
shall, upon submission of invoices and certification by the General Contractor
and by the Architect to the Manager and the Authority, reimburse the General
Contractor and Architect for their services, subject to the provisions of the
Loan Documents.

 

10



--------------------------------------------------------------------------------



 



3.1.3 Equipment Costs. The Manager shall purchase or lease on behalf of the
Enterprise the necessary Furniture and Equipment, with the approval of the
Authority, which Furniture and Equipment, when purchased, shall be owned by the
Authority. The Manager agrees to assist the Authority to obtain a Loan to the
Authority of the funds necessary for the purchase or lease of such Furniture and
Equipment as may reasonably be required for a Gaming Facility of the size and
quality agreed upon by the Parties; it is the Parties’ intent to construct a
226,044 square foot structure in which Gaming Facility will be located. The
Manager may, upon securing lease financing, lease on behalf of the Enterprise
all or a portion of such Furniture and Equipment, subject to the Authority
approving the terms of the lease.
3.1.4 Working Capital. The Manager shall assist the Authority to secure the Loan
necessary for working capital on or before the Commencement Date for the
operation of the Enterprise on a sound business basis and in accordance with an
approved Operating Budget. The amount provided for Working Capital and
additional working capital shall be included in Project Costs and shall not
increase the total Project Cost above that stated in section 3.1.7. After the
Commencement Date, any additional Working Capital shall be provided by the
Authority,
3.1.5 Start-Up and Pre-Opening Expenses. Prior to the Commencement Date, the
Manager shall assist the Authority to secure a Loan to provide to the Enterprise
the funds necessary for Startup and Pre-Opening expenses that are required for
the operation of the Enterprise on a sound business basis and in accordance with
an approved Operating Budget.
3.1.6 Plans and Specifications. The Manager and the Authority, through the
Authority Board, shall agree to Plans and Specifications for the Gaming
Facility, defining all activities, materials, and services necessary for the
Improvements and the Enterprise.
3.1.7 Project Costs. The Manager and the Authority agree that the total project
cost shall not exceed $425 Million Dollars ($425,000,000) without the
Authority’s written approval in its sole discretion, and that Manager shall
assist the Authority to secure a Loan to fund all Project Costs for the Project
in accordance with the terms and conditions herein not to exceed $425 Million
Dollars ($425,000,000).
3.1.7.1. Hiring of the Authority’s Project Coordinator. The Parties agree that,
in order for the Authority Board to timely review the Plans and Specifications
and provide necessary approvals to Manager and Architect under the terms of the
Architect Agreement, the Authority may hire a Project Coordinator. The cost of
the Project Coordinator position shall be a Project Cost from the date of the
Project Coordinator’s hiring until the Commencement Date. The Authority has sole
discretion to fill the Project Coordinator position as a consultant to the
Authority, a full-time Authority employee, or combination thereof. For the
period that the Project Coordinator may be a full-time employee of the
Authority, the Parties agree that the Tribe’s or Authority’s standard fringe
benefits package will also constitute a Project Cost until the Commencement
Date. Thereafter, the costs of the Project Coordinator will be borne solely by
the Authority.
3.1.8 Loan Advances. With the Manager’s assistance, the Authority shall secure a
Loan to provide all funds required to pay costs in Sections 3.1.1.1, 3.1.1.2,
3.1.2, 3.1.3, 3.1.4, 3.1.5, 3.1.6, 3.1.7, 3.1.7.1, and 6.13 other than those
paid through advances of Pre-Financing Costs by Manager which shall in turn be
repaid to Manager in accordance with this Agreement from the proceeds of the
Loan. Except as otherwise provided herein, advances under said Sections shall be
made only upon adequate documentation that an obligation has been incurred and
such obligation is currently due and owing and after review by the Manager and
by the Tribe or Authority. With the consent of any Financial Institution whose
consent is so required, any funds advanced by Manager under this Section 3.1 as
Pre-Financing Costs shall only be repayable from the Loan and from the
Collateral and shall not otherwise be an obligation of the Tribe. In the event
the Manager is not repaid the advance of Pre-Financing Costs from the Loan,
Manager shall be repaid in accordance with Paragraph 6.8. The Loan shall be
secured by a first lien on the Collateral to the extent set forth in any
applicable Loan Agreement.

 

11



--------------------------------------------------------------------------------



 



3.2 Term. The Term of this Agreement shall begin on the Effective Date and
continue for a period of seven (7) years after the Commencement Date, except as
provided in Section 4.5.
3.3 Exclusivity of Operations. During the Term, neither the Manager, the Tribe,
nor the Authority will establish or operate any other Gaming within fifty
(50) miles of the Property without the express written consent of the other
Party.
3.4 Parties’ Compliance with Law; Licenses. The Manager, the Authority, and the
Tribe will at all times comply with all Legal Requirements. All Gaming covered
by this Agreement shall be conducted in accordance with all Legal Requirements.
Manager shall take no action or engage in any activity that would cause the
Authority or Tribe to be in violation of any Legal Requirements, and the
Authority or Tribe shall take no action or engage in any activity that (i) would
cause Manager or the members of Manager to be in violation of any Legal
Requirements or (ii) could result in the revocation of any gaming license held
by Manager or the members of Manager.
3.4.1 Conflicting Legal Requirements. The Manager shall not be obligated to
comply with any Tribal Ordinance or other Tribal law if to do so would cause the
Manager to violate any applicable non-Tribal law.
3.4.2 Licenses. The Manager, Manager’s executive officers and all other persons
required by applicable law shall seek a license to operate the Enterprise
pursuant to the Tribal Gaming Ordinance. The Gaming Commission shall act upon
all such license applications promptly and may not arbitrarily or capriciously
deny any license sought under this Subsection 3.4.2.
3.4.3 Indian Civil Rights Act. The Tribe shall take no action that violates the
Indian Civil Rights Act (25 U.S.C. §§ 1301-1303) or the Tribe’s Constitution.
3.4.4 Internal Revenue Code and Bank Secrecy Act. The Manager shall comply with
all applicable provisions of the Internal Revenue Code and the Bank Secrecy Act
including, but not limited to, the prompt filing of any cash transaction reports
and W-2G reports that may be required by the Internal Revenue Service of the
United States or under the Compact.
3.4.5 Compliance with the National Environmental Policy Act. The Authority shall
supply the NIGC with all information requested by the NIGC to comply with any
regulations of the NIGC issued pursuant to the National Environmental Policy Act
(NEPA).
3.5 Management Fee. Subject to the terms of this Agreement, the Authority agrees
to pay the Manager the Management Fee as provided in Section 6.7.
3.6 Fire and Safety. The Gaming Facility shall be constructed and maintained in
compliance with the standard uniform BOCA code concerning fire and safety,
provided that nothing in this Agreement shall grant any jurisdiction to any
state government or any political subdivision thereof over the Property or the
Gaming Facility.

 

12



--------------------------------------------------------------------------------



 



3.6.1 Fire Protection. The Manager shall have the responsibility to provide the
Gaming Facility with adequate fire protection services and equipment, including
sprinklers. The Authority shall have the responsibility for obtaining
cooperative agreements under which the BIA, and/or local municipalities with
volunteer fire departments, shall agree to provide fire fighting services in the
event of a fire at the facility. The costs of fire protection under this Section
shall be an Operating Expense.
3.6.2 Public Safety Services. The Manager shall provide appropriate security and
public safety services for the operation of the Enterprise. All aspects of the
Gaming Facility security shall be the responsibility of the Manager. Any
security officer shall be bonded and insured in an amount commensurate with his
or her enforcement duties and obligations. The cost of any charge for security
and increased public safety services, including police protection and emergency
medical services, shall be an Operating Expense.
3.7 Uniform Commercial Code. Subject to the requirements of this Agreement and
the Loan Documents, the parties agree that Articles I, II, III, IV, V, VI, VII,
and IX of the Uniform Commercial Code, as adopted by the State of Michigan,
shall govern this Agreement and all activities and contracts involving the
Enterprise. All filings for perfection pursuant to Article IX shall be done with
the Secretary of State for the State of Michigan unless the Tribe shall
establish an office to receive such filings. Nothing in this Section shall
constitute a waiver of tribal sovereign immunity, written notification
requirements, or constitute consent of the Tribe to the regulatory, adjudicatory
or other jurisdiction of the State of Michigan.
3.8 Property. The Parties agree that the purchase price of the Property shall be
treated as a Pre-Financing Cost and repaid by the Authority to the Manager from
the proceeds of the Loan to be secured by the Authority or otherwise in
accordance with Paragraph 3.1.8.
4 Business Affairs in Connection with Enterprise.
4.1 Manager’s Authority and Responsibility. All business and affairs in
connection with the day-to-day operation, management, maintenance, and
improvement of the Gaming Facility, including the establishment of operating
days and hours, consistent with the Tribal Gaming Ordinance, shall be the
responsibility of the Manager. The Manager is hereby granted the necessary power
and authority to act, through the General Manager, in order to fulfill its
responsibilities under this Agreement. The General Manager shall be a person
selected by the Manager, subject to the approval of the Authority, which
approval shall not be unreasonably withheld.

 

13



--------------------------------------------------------------------------------



 



4.1.1 Manager’s Authority and Responsibility Regarding Additional improvements.
The Parties agree that Manager’s share of revenues derived from additional
improvements which the Authority may choose to build on or near the Property
after the Commencement Date shall be dependent on Manager’s involvement in
financing such improvement(s), and the level of Manager’s duties and
responsibilities associated with the planning, design, construction, operation
and maintenance of any such improvement(s), or the activities occurring in the
improvement(s), all as the Authority or Tribe may delegate to Manager, and the
Parties agree upon through subsequent negotiation. Nothing herein shall deny
Manager the exclusive right, during the term of this Agreement, to operate any
and all Gaming activities on the Property on the Authority’s or the Tribe’s
behalf as may be permitted under IGRA and the Tribe-State compact. It is
understood that approval by the NIGC of this Agreement does not constitute an
approval by the NIGC, if any such approval is necessary under the Legal
Requirements, to any future improvements the Parties may subsequently plan or
construct on or near the Property.
4.2 Duties of the Manager. In managing, operating, maintaining, improving and
repairing the Gaming Facility, the cost of which shall be either an Operating
Expense or Capital Expense, the Manager’s duties shall include, without
limitation, the following:
4.2.1 Management. The Manager shall use reasonable measures for the orderly
administration, management, and operation of the Enterprise including without
limitation cleaning, painting, decorating, plumbing, carpeting, grounds care and
such other maintenance and repair and improvement work as is reasonably
necessary.
4.2.2 Contracts in Enterprise’s Name and at Arm’s Length. Contracts for the
operations of the Enterprise shall be entered into in the name of the Enterprise
and be signed by the General Manager. Except in the event of an emergency, any
contract requiring an expenditure in any year in excess of Twenty-Five Thousand
Dollars ($25,000) shall be approved by the Authority. The Authority, in its sole
discretion, may raise this threshold amount for contract approval to $50,000 by
providing written notice to the Manager, and in such event any contract
requiring an expenditure in any year in excess of Fifty Thousand Dollars
($50,000) shall be approved by the Authority. No contracts for the supply of
goods or services to the Enterprise shall be entered into with parties
affiliated with the Manager or its officers or directors unless the affiliation
is disclosed to the Authority in writing, and the contract terms are determined
by the Authority to be no less favorable for the Enterprise than could be
obtained from a non-affiliated contractor. Notwithstanding anything to the
contrary contained herein, contracts for the supply of any goods or services
paid for entirely by the Manager may be provided by parties affiliated with the
Manager or its officers or directors, provided that payments on such contracts
shall not constitute Operating Expenses and shall be the sole responsibility of
the Manager. Absent the prior written approval of the Tribal Council or
Authority Board, as the case may be, no contract entered into by Manager or
entered into in the name of the Enterprise shall contain as a provision a waiver
of the Tribe’s or the Authority’s sovereign immunity from suit.
4.2.3 Culturally Sensitive Material. The Manager agrees that the choices
involving the Enterprise and the Gaming Facility including but not limited to
the Enterprise Employees’ uniforms, interior design, promotions and marketing
shall be culturally appropriate and shall in no way denigrate Indian history or
culture by the use of stereotyped images, symbols and language. If, at any time,
the Manager is notified by the Authority or the Tribe that any such activity is
not culturally appropriate, the Manager shall have thirty (30) days to cease
such activity.
4.3 Damage, by fire, war casualty, Act of God, Condemnation.

 

14



--------------------------------------------------------------------------------



 



4.3.1 If, during the Term, the Gaming Facility is damaged or destroyed by fire,
war, Act of God or other casualty, or if the Property or the Gaming Facility is
partially condemned, the Manager agrees to carry sufficient insurance to rebuild
the Gaming Facility and shall reconstruct the Gaming Facility to a condition at
least comparable to that before the casualty or partial condemnation occurred.
Except to the extent otherwise required to be reserved or applied to pay amounts
with respect to a Loan under any Loan Document, insurance or condemnation
proceeds shall be applied to that reconstruction, which shall be completed as
soon as possible. If the insurance or condemnation proceeds are insufficient to
reconstruct the Gaming Facility to such condition where Gaming can once again be
conducted, the Authority, at its option and with the assistance of Manager, may
secure such additional funds as are necessary to reconstruct the Gaming Facility
to such condition and such funds may be secured by the revenues from the
Enterprise as Collateral.
4.3.2 Total Condemnation. In the event that the Enterprise or the Property is
condemned in total by a governmental agency with the lawful authority to carry
out such an action, except to the extent otherwise required to be reserved or
applied to pay amounts with respect to a Loan under any Loan Document, the
proceeds from any such condemnation award shall be applied (i) to retire any
amounts due under the Loan Agreement, and, if any sums remain, (ii) to pay the
Authority or Tribe, as owner for the value of the land, buildings, and fixtures;
provided, however, that any condemnation award that includes lost profits shall
be shared between the Parties, with the allocation to Manager calculated on the
basis of Manager’s remaining term and its percentage share of Net Revenues. The
Parties shall retain all money previously paid under Section 6 of this
Agreement.
4.4 Manager’s Obligation; Suspension of Manager’s Duties. The Manager’s
obligations under this Agreement, except for its obligation under
Sections 3.1.1.1 and 6.13, are conditioned on (i) NIGC approval of this
Agreement and (ii) the timely issuance of all required approvals for the
construction of the Gaming Facility. If during the Term, Gaming on the Property
is: (i) legally prohibited or (ii) rendered economically unfeasible as a result
of the Authority’s or Tribe’s default under this Agreement or the adoption of a
Tribal Ordinance or other Tribal law, the Manager may suspend its duties under
this Agreement.
4.5 Tolling of the Agreement. If, after a period of cessation of Gaming on the
Property because of damage, destruction or condemnation or because Gaming on the
Property is: (i) legally prohibited or (ii) rendered economically unfeasible as
a result of the Authority’s or Tribe’s default under this Agreement or the
adoption of a Tribal Ordinance or other Tribal law, the recommencement of Gaming
shall be legally and commercially feasible in the sole judgment of the Manager,
and if the Manager has not terminated this Agreement, the period of such
cessation shall not be deemed to have been part of the Term and the date of
expiration of the Term shall be extended by the number of days of such cessation
period; provided that the extension shall not exceed twelve months.
4.6 Employees.
4.6.1 Manager’s Responsibility. Manager shall have, subject to licensing by the
Gaming Commission and the terms of this Agreement, the exclusive responsibility
and authority to hire, direct, select, control and discharge all Enterprise
Employees, including security personnel, performing regular services for the
Enterprise in connection with the maintenance, operation, and management of the
Enterprise and the Gaming Facility and any activity upon the Property; and the
sole responsibility for determining whether a prospective employee is qualified
and the appropriate level of compensation to be paid. Manager will make all
reasonable efforts to hire members of the Tribe into management positions for
the Enterprise and to provide training of such personnel as required under
sections 4.6.8 and 9.18.3 of this Agreement. Such efforts will include without
limitation hiring qualified members of the Tribe in the management positions for
the Enterprise.

 

15



--------------------------------------------------------------------------------



 



4.6.2 Enterprise Employee Policies. The Manager shall prepare a draft of
personnel policies and procedures (the “Enterprise Employee Policies”),
including a job classification system with salary levels and scales, which
policies and procedures the Manager shall submit to the Authority Board for its
approval. The Enterprise Employee Policies shall include a grievance procedure
in order to establish fair and uniform standards for the employees of the
Authority engaged in the Enterprise as required by NIGC regulations. The
grievance procedure shall be administered by a Grievance Committee comprised of
the General Manager, a person appointed by the Authority Board, and a third
member agreed on by the Manager and the Authority Board. Any revisions to the
Enterprise Employee Policies shall not be effective unless they are approved in
the same manner as the original Enterprise Employee Policies. All such actions
shall comply with applicable Tribal law.
4.6.3 Manager’s Employee. The Manager shall employ the person holding the
position of General Manager.
4.6.4 Enterprise Employees. Employees of the Enterprise will be designated as
employees of the Authority.
4.6.5 No Manager Wages or Salaries. Except for the Management Fee, neither the
Manager nor any of its officers, directors, shareholders, or employees shall be
compensated by wages from or contract payments other than the Management Fee by
the Enterprise for their efforts or for any work which they perform under this
Agreement. Nothing in this subsection shall restrict the ability of an employee
of the Enterprise to purchase or hold stock in the Manager, its parents,
subsidiaries or affiliates where (i) such stock is publicly held, and (ii) such
employee acquires, on a cumulative basis, less than five percent (5%) of the
outstanding stock in the corporation, provided that no member of the Authority
Board or elected member of the Tribal Council shall be permitted to have any
financial interest in Manager. The Manager is prohibited from hiring consultants
to perform Manager’s responsibilities.
4.6.6 Access of Gaming Commission and Appointed Agents. The Gaming Commission or
its appointed agents shall have the full access to inspect all aspects of the
Enterprise, including the daily operations of the Enterprise, and to verify
daily Gross Revenues and all income of the Enterprise, at any time without
notice. The Enterprise shall reimburse the Tribe for the reasonable costs of
operation of the Gaming Commission as an Operating Expense of the Enterprise up
to a maximum annual amount of two million dollars ($2,000,000).
4.6.7 Employee Background Checks. A background investigation shall be conducted
in compliance with all Legal Requirements, to the extent applicable, on each
applicant for employment as soon as reasonably practicable. No individual whose
prior activities, criminal record, if any, or reputation, habits and
associations are known to pose a threat to the public interest, the effective
regulation of Gaming, or to the gaming licenses of the Manager or any of its
affiliates, or to create or enhance the dangers of unsuitable, unfair or illegal
practices and methods and activities in the conduct of Gaming, shall be employed
by the Manager, the Authority, or the Tribe. The background investigation
procedures employed shall be formulated in consultation between the Authority,
the Tribe, and the Manager and shall satisfy all regulatory requirements
independently applicable to the Manager. Any cost associated with obtaining such
background investigations shall constitute an Operating Expense, provided,
however, the costs of background investigations relating to shareholders,
officers, directors or employees of the Manager shall not constitute an
Operating Expense, but shall be paid by the Manager.

 

16



--------------------------------------------------------------------------------



 



4.6.8 Indian Preference in Employment. In order to maximize benefits of the
Enterprise to the Tribe, the Manager shall, during the term of this Agreement,
to the extent permitted by applicable law, give preference in recruiting,
training and employment to qualified members of the Tribe and their spouses and
children in all job categories of the Enterprise, including management
positions. The Manager shall provide training programs for Tribal members and
their spouses and children. Such training programs shall be available to assist
Tribal members in obtaining necessary skills and qualifications relating to all
job categories. Final determination of the qualifications of Tribal members and
all other persons for employment shall be made by Manager, subject to licensing
by the Gaming Commission.
4.6.9 Removal of Employees. The General Manager will act in accordance with the
Enterprise Employee Policies with respect to the discharge, demotion, or
discipline of any Enterprise Employee.
4.7 Marketing and Advertising. Manager shall have the responsibility for setting
the advertising budget and placing advertising and promoting the Enterprise, the
budget for which shall be included in the annual budget approved by the Tribe as
described in Section 4.9. Manager may utilize sales and promotional campaigns
and activities involving complimentary rooms, food, beverage, shows, chips and
tokens, provided that Manager shall receive no compensation, other remuneration
or in-kind benefit from any marketing, advertising, sales or promotional
campaign. In recognition that Manager or its affiliates manage or operate other
gaming facilities, Manager shall be authorized to utilize cross-marketing
promotions, strategies and techniques with the prior consent of the Authority.
4.8 Start-Up and Pre-Opening. Prior to the scheduled Commencement Date, Manager
shall commence implementation of a Start-Up and Pre-Opening program which shall
include all activities necessary to financially and operationally prepare the
Gaming Facility for opening. To implement the Start-Up and Pre-Opening program,
Manager shall prepare a comprehensive Start-Up and Pre-Opening budget which
shall be submitted to the Authority for its approval sixty (60) days after the
Effective Date (“Pre-Opening Budget”). All costs and expenses of the Pre-Opening
program shall be paid from a special bank account(s) pursuant to terms mutually
agreed upon by the Manager and the Authority (“Pre-Opening Bank Account(s)”).
4.9 Operating and Capital Expense Budgets.
4.9.1 Approval of Budgets. Manager shall, at least sixty (60) days prior to the
scheduled Commencement Date, submit to the Authority, for its approval, a
proposed Operating Budget and Capital Expense Budget for the remainder of the
current fiscal year. Thereafter, Manager shall, not less than sixty (60) days
prior to the commencement of each full or partial fiscal year, submit to the
Authority, for its approval, proposed Budgets for the ensuing full or partial
fiscal year, as the case may be. Manager shall meet with the Authority to
discuss the proposed Budgets and the Authority’s approval of the Budgets shall
not be unreasonably withheld.

 

17



--------------------------------------------------------------------------------



 



4.9.2 Budget Revisions. Manager may submit to the Authority revisions in the
Budgets from time to time, as necessary, to reflect any unpredicted significant
changes, variables or events or to include significant, additional,
unanticipated items of income or expense. With approval of the Authority,
Manager may reallocate part or all of the amount budgeted with respect to any
line item to another line item and to make such other modifications to the
Budget as Manager deems necessary. The Manager shall not make any expenditures
from funds or assets of the Enterprise except as set forth in the Budgets.
4.10 Contracting. In entering contracts for the supply of goods and services for
the Enterprise, the Manager shall give preference to qualified members of the
Tribe, their spouses and children, and qualified business entities certified by
the Tribe to be controlled by members of the Tribe so long as the prices and/or
rates are competitive. “Qualified” shall mean a member of the Tribe, a Member’s
spouse or children, or a business entity certified by the Tribe to be controlled
by members of the Tribe, who or which is able to provide goods and/or services
at competitive prices and/or rates, has demonstrated skills and abilities to
perform the tasks to be undertaken in an acceptable manner, in the Manager’s
opinion, can meet the reasonable bonding requirements of the Manager, and if a
vendor is licensed by the Gaming Commission. The Manager shall provide written
notice to the Authority in advance of all such contracting, subcontracting, and
construction opportunities.
4.11 Litigation. If the Enterprise, the Authority, the Tribe, the Manager, or
any employee of the Enterprise or any employee of Manager is sued by any person
who is not a party to this Agreement, including claims involving tort or breach
of contract, or is alleged by any such person to have engaged in unlawful or
discriminatory acts in connection with the operation of the Enterprise, the
Authority, the Tribe, or the Manager, as appropriate, shall defend such action.
Any cost of such litigation shall constitute an Operating Expense, or, if
incurred prior to the Commencement Date, shall be a start-up expense. Nothing in
this Section 4.11 shall be construed to waive or limit the Authority’s or the
Tribe’s sovereign immunity.
4.12 Internal Control Systems. The Manager shall install systems for monitoring
the Enterprise (the “Internal Control Systems”) prior to the Commencement Date
as required by 25 C.F.R. Part 542 of the NIGC Minimum Internal Control Standards
(“MICS”) for Tier C gaming operations. The Internal Control Systems shall comply
with all Legal Requirements. The Manager shall submit the Internal Control
Systems to the Gaming Commission and any other governmental agency required to
approve such systems prior to their implementation. Any significant changes to
the Internal Control Systems shall be subject to review and approval by the
Gaming Commission, the Authority Board, and the Tribal Council prior to
implementation. The Gaming Commission shall have the right, at any time, to
inspect and review the Internal Control Systems and to retain an auditor to
(i) review the adequacy of the Internal Control Systems and (ii) perform
internal audit functions at a minimum to meet the requirements of 25 C.F.R.
Part 542 of the NIGC MICS. To the extent not covered above, Manager shall also
install such other security system(s) as are standard in the gaming industry to
prevent theft, fraud or other illegal activity by either employees or Gaming
patrons so as to ensure the integrity of the Enterprise’s Gaming activities.

 

18



--------------------------------------------------------------------------------



 



4.12.1 The Manager shall install and maintain a closed circuit television system
to be used to provide surveillance over Gaming areas, including all cash
handling activities of the Enterprise to meet all Legal Requirements. Manager
shall also install surveillance systems over non-gaming areas, including parking
areas, to better ensure the safety of the public. The Gaming Commission shall
have full access to the closed circuit television system for use in monitoring
the activities of the Enterprise.
4.13 Banking and Bank Accounts.
4.13.1 Bank Accounts. The Authority and Manager shall agree upon a bank or banks
for the deposit and maintenance of funds and shall establish such bank accounts
insured by the FDIC as they deem appropriate and necessary in the course of
business and as consistent with this Agreement.
4.13.2 Daily Deposits to Depository Account. The Manager with the Authority’s
approval shall establish for the benefit of the Enterprise in the Enterprise’s
name a Depository Account. The Manager shall collect all Gross Revenues and
other proceeds connected with or arising from the operation of the Enterprise,
the sale of all products, food and beverage, and all other activities of the
Enterprise, except for funds deposited into other authorized accounts, including
the Capital Reserve Account, and any interest earned on such authorized
accounts, and deposit the related cash daily into the Depository Account at
least once during each 24-hour period except where deposit cannot be made during
a 24 hour period because (1) it is a Bank holiday or (2) an Act of God prevents
the deposit of proceeds in the place designated for deposit in which case the
deposit shall be made on the next business day; and except cash required to
maintain sufficient vault, cage and other readily assessable funds to meet the
daily operating needs of the Enterprise (including non-gaming activities). All
money received by the Enterprise on each day that it is open must be counted at
the close of operations for that day or at least once during each 24-hour period
except to the extent that slot machine drop for that day is insufficient to
warrant daily drops and count, and no payment or other distribution out of Gross
Revenues shall be made before their deposit. The Parties agree to obtain a
bonded transportation service to effect the safe transportation of the daily
receipts to the bank, which expense shall constitute an Operating Expense.
4.13.3 Disbursement Account. The Manager with the Authority’s approval shall
establish for the benefit of the Enterprise in the Enterprise’s name one or more
disbursement accounts (collectively, the “Disbursement Accounts”). Separate
Disbursement Accounts shall be maintained for the various Reserve Funds. The
Manager shall, consistent with and pursuant to the Budgets, have responsibility
and authority for transferring funds from the Depository Account to the
Disbursement Accounts and for making all payments for Operating Expenses,
Capital Expenses, debt service, the Management Fee and disbursements to the
Authority or the Tribe, or the Tribal Distribution Account from the Disbursement
Accounts to the extent not prohibited by any Loan Documents.
4.13.4 No Cash Disbursements. The Manager shall not make any cash disbursements
from the bank accounts. The Manager shall not make any cash disbursements to
itself from any Enterprise fund or account for any reason. Except as provided in
Section 4.13.5, any other payments or disbursements by the Manager shall be made
by check drawn against a Disbursement Account.

 

19



--------------------------------------------------------------------------------



 



4.13.5 Minimum Casino Bank Roll. Manager shall establish and maintain sufficient
cash operating funds in the Enterprise vault and cage or other readily
accessible funds to meet the daily operating needs of the Enterprise (including
non-gaming activities). The size of these funds shall be determined with due
regard to the Operating Budget and applicable Federal regulations setting
minimum internal control standards for Class II and Class III devices.
4.13.6 Capital Reserve Fund. The Manager shall establish and maintain for the
benefit of and in the name of the Enterprise a Capital Reserve Fund to pay
Capital Expenses in accordance with the Capital Expense Budget. To the extent
that Gross Revenues are available, the Manager shall deposit monthly in the
Capital Reserve Fund an amount equal to two percent (2%) of the Net Revenues,
provided that without the consent of the Authority the Capital Reserve Fund
balance shall not exceed Four Million Dollars ($4,000,000). Any interest earned
on the Capital Reserve Fund shall be added to the Capital Reserve Fund, subject
to the Four Million Dollar ($4,000,000) cap, and otherwise distributed to the
Tribal Distribution Account, on a monthly basis.
4.13.7 Tribal Distribution Account. The Authority shall establish an account in
its Name for the deposit of moneys pursuant to Section 6.10. All proceeds of the
Tribal Distribution Account shall be distributable to the Tribe at the direction
of the Authority, and without consent or approval of Manager.
4.13.8 Investments. The Manager may invest any of the funds in the Reserve Funds
in bank accounts, treasury bills or other instruments guaranteed or insured by
the United States with a term not to exceed three months unless the Manager and
the Authority agree otherwise. All bank accounts shall be insured by the FDIC or
other mutually agreed upon commercial insurance or shall be adequately
collateralized by the bank.
4.14 Insurance. The Manager, on behalf of the Authority, shall obtain and
maintain, or cause its agents to obtain and maintain, with responsible insurance
carriers licensed to do business in the State of Michigan, insurance
satisfactory to the Authority covering the Property and the Enterprise, and
naming the Authority, the Tribe, the Enterprise, the Manager, its parent and
other affiliates as insured parties, as follows:
4.14.1 During the course of any new construction or substantial remodeling,
builder’s risk insurance on an “all risk” basis (including collapse) on a
non-reporting form for full replacement value covering the interest of the
Authority and Tribe in all work associated with the Improvements, all materials
and equipment on or about the Gaming Facility, and any new construction or
substantial remodeling of the Gaming Facility. All materials and equipment in
any off-site storage location intended for permanent use in the Gaming Facility,
or incident to the construction thereof, shall be insured on an “all risk” basis
as soon as the same have been acquired for the Enterprise.
4.14.2 Commercial general liability insurance in an amount not less than
Twenty-Five Million Dollars aggregate for all activities on, about or in
connection with the Improvements. The commercial general liability insurance
shall include premises liability, contractor’s protective liability on the
operations of all subcontractors, completed operations and blanket contractual
liability. The automobile liability insurance shall cover owned, non-owned and
hired vehicles.

 

20



--------------------------------------------------------------------------------



 



4.14.3 Upon completion of the construction of the Improvements “all risk”
insurance on the Gaming Facility against loss by fire, lightning, earthquake, or
other natural disasters, extended coverage perils, collapse, water damage,
vandalism, malicious mischief and all other risks and contingencies, in an
amount equal to the actual replacement costs thereof, without deduction for
physical depreciation, with coverage for demolition and increased costs of
construction, and providing coverage in an “agreed amount” or without provision
for co-insurance.
4.14.4 Worker’s Compensation and Employer’s Liability Insurance subject to the
statutory limits of the State of Michigan in respect of any work or other
operations on, about or in connection with the Enterprise, provided that nothing
in the Agreement shall grant any jurisdiction over the Enterprise or its
employees to the State of Michigan or any political subdivision thereof.
4.14.5 Business interruption insurance in an amount to cover the projected
Operating Expenses, Loan Payments and Minimum Guaranteed Payment and Preferred
Payment for not less than twelve (12) months or such greater amounts as to which
the Manager and Authority may agree.
4.14.6 Such other insurance with respect to the Enterprise and in such amounts
as the Parties from time to time may reasonably agree upon against such other
insurable hazards which at the time are commonly insured against in respect of
businesses and property similar to the Enterprise.
4.14.7 The insurance policies required under Subsections 4.14.1, 4.14.3, 4.14.5
and 4.14.6 above all have a standard noncontributory endorsement naming Manager
as an additional loss payee. The insurance required under Subsection 4.14.2
above shall name the Manager as an additional insured. All insurance required
hereunder shall contain a provision requiring at least sixty (60) days’ prior
written notice to the Manager and the Authority before any cancellation,
material changes or reduction shall be effective. Any deductibles must be
approved by Manager and the Authority.
4.14.8 Each policy as to which the Authority and the Tribe is named as an
insured shall provide that the insurer shall not plead or assert the defense of
sovereign immunity within the policy limits. The Authority and the Tribe shall
not be liable beyond those limits.
4.15 Accounting and Books of Account.
4.15.1 Financial Statements. The Manager shall prepare and provide monthly,
quarterly, and annual financial reports and operating statements to the
Authority Board and the Gaming Commission and to such other governmental
agencies as the Loan Documents, Compact or applicable law may require. The
Financial Statements shall comply with all Legal Requirements and shall include
balance sheets, income statements, and statements of cash flow (statement of
changes in financial position) for the Enterprise, including a breakdown by
gaming activity. Such statements shall include the Operating Budget and Capital
Budget projections (the Annual Plan) as comparative statements, and, after the
first full year of operation, shall include comparative statements from the
comparable period for the prior year of all revenues, and all other amounts
collected and received and all deductions and disbursements made therefrom in
connection with the Enterprise. The Operating Statements shall include, at a
minimum, game statistical reports. All such statements shall be prepared in
accordance with GAAP consistently applied.

 

21



--------------------------------------------------------------------------------



 



4.15.2 Books of Account. The Manager shall maintain full and accurate books of
account and records at the Property. The Gaming Commission, and any tribal
government official authorized by law to have such access, shall have immediate
access to the daily operations of the Enterprise, including the books and
records, and shall have the unlimited right to inspect, examine, and copy all
such books and supporting business records, and the right to verify the daily
Gross Revenues and income from the Enterprise and shall have access to any other
gaming related information the Authority or the Tribe deems appropriate. Such
rights may be exercised through a duly authorized agent, employee, attorney, or
independent accountant acting on behalf of the Gaming Commission or the
authorized tribal government agency, provided that the authority of said
individual is first presented in writing to the Manager.
4.15.3 Accounting and Audit Standards. Manager shall establish and maintain
satisfactory accounting systems and procedures which comply with all applicable
Legal Requirements, including NIGC regulations establishing Minimum Internal
Control Standards for internal audit for Tier C gaming operations. Such
accounting systems and procedures, at a minimum, shall (i) include an adequate
system of internal accounting controls; (ii) permit the preparation of financial
statements in accordance with GAAP; (iii) be susceptible to audit; (iv) permit
the calculation and payment of the Management Fee; (v) allow the Enterprise, the
Tribe and the NIGC to calculate the annual fee under 25 C.F.R. § 514.1, and such
other payments as may be due any other governmental entity; and (vi) provide for
any appropriate allocation of Operating Expenses or overhead expenses among the
Authority, the Enterprise, the Manager and any other user of shared facilities
and services.
4.15.4 Annual Audit. An independent certified public accounting firm which is
registered with the Public Accounting Oversight Board shall be selected by the
Authority Board and approved by the Gaming Commission for the purpose of
performing an annual audit of the books and records of the Enterprise. Said
audit shall meet all Legal Requirements including NIGC audit standards as set
out in applicable regulations, including 25 C.F.R. § 571.12 and 542.3(f) and
shall, unless otherwise authorized by Authority Board resolution, be separate
and distinct from any audit required by the Single Audit Act of 1984, 31 U.S.C.
§ 750 et seq. The Gaming Commission, the NIGC and any other legally authorized
government agency shall also have the right to perform special audits of the
Enterprise on any aspect of the Enterprise and its operations at any time
without restrictions. Copies of such audits shall be provided by the Authority
or the Tribe to all applicable federal (including the NIGC, within 120 days
after the end of each fiscal year of the gaming operation) and state agencies,
as may be required by law or the Compact, and may be used by the Manager for
reporting purposes under federal and state securities laws, if required. The
fees for the services of the independent auditor shall be an Operating Expense.

 

22



--------------------------------------------------------------------------------



 



5 Liens. The Authority specifically warrants and represents to the Manager that
during the Term the Authority shall not act in any way whatsoever, either
directly or indirectly, to cause any party to become an encumbrancer or
lienholder of the Property or the Enterprise, other than pursuant to or
permitted by all Loan Documents, or to allow any party to obtain any interest in
this Agreement without the prior written consent of the Manager, and where
applicable, the consent of the United States. The Manager specifically warrants
and represents to the Authority and the Tribe that during the Term the Manager
shall not act in any way, directly or indirectly, to cause any party to become
an encumbrancer or lienholder of the Property or the Enterprise, other than
pursuant to Loan Documents, or to obtain any interest in this Agreement without
the prior written consent of the Tribe, and, where applicable, the consent of
the United States. The Authority and the Manager shall keep the Enterprise and
Property free and clear of all enforceable mechanics’ and other enforceable
liens resulting from the construction of the Gaming Facility and all other
enforceable liens which may attach to the Enterprise or the Property, which
shall at all times remain the property of the United States in trust for the
Tribe. If any such lien is claimed or filed, it shall be the duty of the Party
responsible for the lien to discharge the lien within thirty (30) days after
having been given written notice of such claim, either by payment to the
claimant, by the posting of a bond or the payment into the court of the amount
necessary to relieve and discharge the Property from such claim, or in any other
manner which will result in the discharge of such claim. Notwithstanding the
foregoing, security interests in personal property may be granted with the prior
written consent of the Authority and, when necessary, the BIA, United States
Department of the Interior and/or the NIGC as appropriate.
6 Calculation and Distribution of Funds.
6.1 Calculation and Revenues and Payment of Operating Expenses. On or before the
twentieth (20) day after the end of each calendar month of operations during the
Term, the Manager shall calculate and report to the Authority the Gross
Revenues, Operating Expenses, and Net Revenues, together with the distributions
made under this section, for such month and the year to date. From the Gross
Revenues, Manager shall pay all Operating Expenses.
6.2 Distribution of Net Revenues. Except to the extent otherwise required to be
reserved or applied to pay amounts with respect to a Loan under any Loan
Document, after Operating Expenses for a calendar month have been paid or
provided for, an amount equal to the Net Revenues for the preceding calendar
month determined as set forth in Section 6.1 shall be distributed in the order
of priority set out in the following Sections 6.3 through 6.10 (to the extent
Gross Revenues for the current month are available for such purpose).
6.3 Minimum Guaranteed Monthly Payment. On or before the twentieth (20th) day of
each calendar month following the first full calendar month after the
Commencement Date, Manager shall pay the Tribe a Minimum Guaranteed Monthly
Payment in the amount of Fifty Thousand Dollars ($50,000) (the “Minimum
Guaranteed Monthly Payment”), and such payment shall have priority over the
retirement of any Development and Construction Costs. Minimum Guaranteed Monthly
Payments shall be charged against the Authority’s distribution of Net Revenues
and, if there are insufficient Net Revenues in a given month to make the
distribution, Manager shall advance the funds necessary to compensate for the
deficiency; and shall be reimbursed by the Authority in the next succeeding
month or months as a Recoupment Payment as provided in Section 6.6 herein. No
Minimum Guaranteed Monthly Payment shall be owed for any full months during
which Gaming is suspended or terminated at the Gaming Facility pursuant to
Sections 4.3 or 4.4, but shall be prorated based on the number of days that
Gaming is conducted during any such month. The obligation shall cease upon
termination of this Agreement for any reason.

 

23



--------------------------------------------------------------------------------



 



6.4 Payment of Authority’s Preferred Payment. In addition to the payment of the
Tribe’s Minimum Guarantee, on or before the twentieth (20th) day of each month
following the first calendar month after the Commencement Date, Manager shall
next make a second distribution to the Tribe constituting a Preferred Payment in
the amount of $200,000 per month, charged against the Authority’s distribution
of Net Revenues. In the event that there are insufficient Net Revenues in a
given month to make the distribution, then the shortfall shall be paid to the
Tribe in the next succeeding month or months. No payment of the Tribe’s
Preferred Payment shall be owed for any full months during which Gaming is
suspended or terminated at the Gaming Facility pursuant to Sections 4.3 or 4.4
but shall be prorated based on the number of days that Gaming is conducted
during any such month. The obligation shall cease upon termination of this
Agreement for any reason.
6.5 Repayment of Loan Principal. The Manager will then make any payments of
principal required pursuant to the Loan Documents entered into by the Authority.
Such payments due shall be paid out of the Authority’s share of Net Revenue.
Notwithstanding anything herein to the contrary, in the event that the Parties
are required to pay points, a loan origination fee, a placement agent fee, or
similar compensation to any Financial Institution or agent, as a condition for
receipt of the Loan for the Project, the Parties agree to share such fee based
on their respective shares of Net Revenues under this Agreement. The Parties
will contribute their share of the fee at closing of the Loan unless otherwise
mutually agreed, provided that such fee may be financed from and added to the
principal of the Loan, subject to the Manager’s delivery of a promissory note in
form and substance satisfactory to the Authority in the principal amount of the
Manager’s share of such fee, with a term and principal amortization schedule not
in excess of the Term of this Agreement, and bearing interest at a rate
equivalent to the rate payable on the Loan.
6.6 Recoupment Payments. Next, until paid in full, the Manager shall be entitled
to any Recoupment Payments that may be owed. No interest shall accrue or be paid
on any Recoupment Payment.
6.7 Management Fee. Next, to pay the Manager a Management Fee in an amount equal
to twenty-six percent (26%) of the Net Revenues determined for the preceding
calendar month; provided that if there are insufficient funds in any month to
pay the Management Fee in full, because the Authority’s Share of Net Revenues is
insufficient to pay the principal due under Section 6.5 (and therefore, the
principal is paid from funds that would have otherwise paid the Management Fee),
then the shortfall shall be paid to the Manager in the next succeeding month or
months as a Recoupment Payment.
6.8 Development and Construction and Pre-Financing Costs. Next, in the event
that (a) Development and Construction Costs and (b) the Pre-Financing Costs are
not repaid in full from the proceeds of the Loan, to pay the Manager any balance
of (a) the Development and Construction Costs and (b) the Pre-Financing Costs in
an amount equal to 1/60 of the original outstanding balance of these costs per
month until such costs are repaid in full.

 

24



--------------------------------------------------------------------------------



 



6.9 Capital Reserve Fund. Next, to fund the Capital Reserve Fund in accordance
with Section 4.13.6. In the event of a Total Condemnation, the Capital Reserve
Fund shall be distributed to the Tribe.
6.10 Tribal Disbursements. For each month any Gross Revenues deposited into the
Depository Account, which remain after paying or providing for operating
expenses and all other applications of Net Revenues required by Section 4.13.3
and this Section 6, shall be distributed to the Tribal Distribution Account.
6.11 Payment of Total Condemnation Proceeds. Finally, as provided in section
4.3.2 herein, in the event that the Enterprise or the Property is condemned in
total by a governmental agency with the lawful authority to carry out such an
action, the proceeds from any such condemnation award shall be applied (i) to
retire any amounts due under the Loan Agreement, and, if any sums remain,
(ii) to be paid to the Parties in accordance with the requirements of section
4.3.2 of this Agreement. The Parties shall retain all money previously paid
under Section 6 of this Agreement.
6.12 Operative Dates. For purposes of this Section 6, the first year of
operations shall begin on the Commencement Date and continue until the first day
of the month following the first anniversary of the Commencement Date, and each
subsequent year of operations shall be the 12-month period following the end of
the previous year. Notwithstanding the foregoing, except as provided in
Section 4.5, the Term shall not extend beyond seven years (7) after the
Commencement Date. Notwithstanding anything to the contrary, the fiscal year for
the Enterprise shall coincide with the Tribe’s fiscal year.
6.13 Tribal Operations Loan. Commencing January 1, 1999, through June 12, 2006,
Manager loaned the sum of Twenty Thousand Dollars ($20,000) per month to the
Tribe, to subsidize Tribal operations (the “Tribal Operations Loan”). As a
result of delays in obtaining governmental approvals, occasioned by third-party
legal challenges, and to meet growing Tribal operational needs, Manager
increased the Tribal Operations Loan to the Tribe after June 12, 2006, to the
sum of Forty Thousand Dollars ($40,000) per month. The Manager shall continue to
provide the monthly Tribal Operations Loan to the Tribe until the Commencement
Date, except as to any period during which this monthly sum is available to the
Tribe under the Interim Credit Facility or the Loan. Monthly payments to the
Tribe as part of the Tribal Operations Loan shall end upon the Commencement
Date. The outstanding balance of Tribal Operations Loan shall not bear interest
until the Effective Date; provided, however, that the Tribe agrees to pay an
annual interest rate of nine and one-quarter percent (9.25%) on the second
payment of $20,000 per month from the date on which such additional Tribal
Operations Loan is made to the Tribe through the Effective Date. Following the
Effective Date, the outstanding balance of the total Tribal Operations Loan
shall bear interest at the interest rate of nine and one-quarter percent
(9.25%), with the interest rate calculated as of the Effective Date. The Tribal
Operations Loan shall be treated as a Pre-Financing Cost under this Agreement
and shall be repaid out of available Loan proceeds upon closing of the Loan.

 

25



--------------------------------------------------------------------------------



 



6.14 Year-end Adjustment. Within thirty (30) days after the receipt of the audit
for each fiscal year of the Enterprise, Manager shall determine in consultation
with the Authority the correct amount of the Management Fee for such fiscal year
based on twenty-six percent (26%) of the Net Revenues for such year and either
remit to the Authority or the Tribe at the Authority’s direction, or deduct from
the next distribution to the Authority or Tribe the amount of the over or
underpayment of the Management Fee.
7 Trade Names, Trade Marks, and Service Marks.
7.1 Enterprise Name. The Enterprise shall be operated under such business name
as the Tribe may select (the “Enterprise Name”).
7.2 Trade Names, Trade Marks and Service Marks. Prior to the Commencement Date,
the Parties shall determine the other trade names, trade marks and service marks
to be used by the Enterprise (the “Tribe’s Marks”) and from time to time during
the term hereof, Manager agrees to erect and install, in accordance with local
codes and regulations, all signs Manager deems necessary in, on or about the
Gaming Facility, including, but not limited to, signs bearing the Tribe’s Marks.
The costs of purchasing, leasing, transporting, constructing, maintaining and
installing the required signs and systems shall be an Operating Expense of the
Enterprise and accounted for in accordance with GAAP. The Enterprise will be
primarily identified with the Tribe’s Marks.
7.3 Manager’s Marks. The Authority and Tribe agree to recognize the exclusive
right of ownership of Manager or its parents to all of Manager’s service marks,
trademarks, copyrights, trade names, patents or other similar rights or
registrations now or hereafter held or applied for in connection therewith
(collectively, the “Manager’s Marks”). The Authority and the Tribe hereby
disclaim any right or interest therein, regardless of any legal protection
afforded thereto. The Authority and the Tribe acknowledge that all of Manager’s
Marks might not be used in connection with the Enterprise, and Manager shall
have sole discretion to determine which of Manager’s Marks shall be so used. The
Authority and the Tribe covenant that in the event of termination, cancellation
or expiration of this Agreement, whether as a result of a default by Manager or
otherwise, neither the Authority nor the Tribe shall hold itself out as, or
continue operation of the Enterprise as a Manager’s casino nor will it utilize
any of Manager’s Marks or any variant thereof in the operation of the Gaming
Facility. The Authority and the Tribe agree that Manager or its parent or their
respective representative may, at any time thereafter, enter the Gaming Facility
and may remove all signs, furniture, printed material, emblems, slogans or other
distinguishing characteristics which are now or hereafter may be connected or
identified with Manager or which carry any Manager’s Mark. The Authority and the
Tribe shall not use the Manager’s or its parent’s name, or any variation
thereof, directly or indirectly, in connection with (a) a private placement or
public sale of security or other comparable means of financing or (b) press
releases and other public communications, without the prior written approval of
Manager or its parent.
7.4 Litigation Involving Manager’s Marks. The Enterprise and Manager hereby
agree that in the event the Enterprise and/or Manager is (are) the subject of
any litigation or action brought by anyone seeking to restrain the use, for or
with respect to the Enterprise or the Manager of any Manager’s Mark used by
Manager for or in connection with the Enterprise, any such litigation or action
shall be defended entirely at the expense of Manager, notwithstanding that
Manager may not be named as a party thereto.

 

26



--------------------------------------------------------------------------------



 



8 Taxes.
8.1 State and Local Taxes. The Parties agree that the State of Michigan and its
local governments have no authority to impose any possessory interest, property,
or sales tax on any Party to this Agreement or upon the Enterprise, except as
expressly provided in the Tax Agreement between the Tribe and the State of
Michigan, and that the Parties and the Enterprise shall take all reasonable
steps to resist any such unauthorized tax. The reasonable costs of such action
and the compensation of legal counsel shall be an Operating Expense of the
Enterprise. Any tax paid and determined lawful by a court of competent
jurisdiction shall constitute an Operating Expense of the Enterprise. This
Section shall in no manner be construed to imply that any Party to this
Agreement or the Enterprise is liable for any such tax.
8.2 Tribal Taxes. The Tribe agrees that neither it nor any agent, agency,
affiliate or representative of the Tribe will impose any taxes, fees,
assessments, or other charges of any nature whatsoever on payments of any debt
service to Manager or to any lender furnishing financing for the Property, the
Gaming Facility or for the Enterprise, or on the Enterprise, the Gaming
Facility, Furniture and Equipment, the revenues therefrom or on the Management
Fee; provided, however, the Tribe may impose license fees reflecting reasonable
out-of-pocket regulatory costs paid by the Tribe. The Tribe further agrees that
neither it nor any agent, agency, affiliate or representative will impose any
taxes, fees, assessments or other charges of any nature whatsoever on the
salaries or benefits, or dividends paid to, any of the Manager’s stockholders,
officers, directors, or employees. The Parties agree, however, that the
Enterprise may be subject to a general Tribal tax on businesses operating on
Tribal lands. If, contrary to this Section 8.2, any taxes, fees or assessments
are levied by the Tribe on Manager, Manager’s stockholders, officers, directors,
or its employees, such taxes, fees and assessments shall be paid solely from the
Authority’s and Tribe’s Share of Net Revenues.
9. General Provisions.
9.1 Governing Law. This Agreement shall be interpreted in accordance with the
laws of the State of Michigan , it being understood by the Parties that this
clause in no way constitutes any submission by the Tribe to the jurisdiction of
the State of Michigan; and the Parties further expressly recognize and agree
that, except as provided in Section 3.4, this Agreement shall be subject to all
Legal Requirements as well as approval by the Chairman of the NIGC where
required by IGRA. The arbitration provisions of this Agreement shall be governed
by the Federal Arbitration Act, 9 U.S.C. § 1, et seq.
9.2 Notice. Any notice required to be given pursuant to this Agreement shall be
delivered to the appropriate Party by Certified Mail Return Receipt requested,
addressed as follows:

     
If to the Authority:
  Firekeepers Development Authority
 
  2221 1-1/2 Mile Road, Suite 301
 
  Fulton, Michigan 49052
 
  Attn: Authority Board Chairperson  
If to the Tribe:
  Nottawaseppi Huron Band of Potawatomi
 
  Tribal Council
 
  2221 1-l/2 Mile Road
 
  Fulton, Michigan 49052
 
  Attn: Tribal Chairperson

 

27



--------------------------------------------------------------------------------



 



     
If to Manager:
  Gaming Entertainment (Michigan) LLC
 
  c/o Full House Resorts, Inc.
 
  4670 South Fort Apache Road
 
  Suite 190
 
  Las Vegas, Nevada 89147

or to such other different addresses as the Manager, the Authority, or the Tribe
may specify in writing using the notice procedure called for in this
Section 9.2. Any such notice shall be deemed given three days following deposit
in the United States mail or upon actual delivery, whichever first occurs.
9.3 Authority to Execute and Perform Agreement. The Tribe, the Authority, and
Manager represent and warrant to each other that they each have full power and
authority to execute this Agreement and to be bound by and perform the terms
hereof. On request, each Party shall furnish the other evidence of such
authority.
9.4 Relationship. Manager, the Authority, and the Tribe shall not be construed
as joint venturers or partners of each other by reason of this Agreement and
none shall have the power to bind or obligate the others except as set forth in
this Agreement or, between the Tribe and the Authority, the Authority’s Charter.
9.5 Further Actions. The Tribe, the Authority, and Manager agree to execute all
contracts, agreements and documents and to take all actions necessary to comply
with the provisions of this Agreement and the intent hereof.
9.6 Defenses. Except for disputes between the Tribe and/or the Authority and
Manager, the Tribe, the Authority, and Manager shall agree upon the bringing
and/or defending and/or settling any claim or legal action brought against the
Enterprise, the Manager, the Authority, or the Tribe, individually, jointly or
severally in connection with the operation of the Enterprise, including the
retention and supervision of legal counsel, accountants and other such
professionals. Except as provided in section 7.4 herein, all liabilities, costs,
and expenses, including attorneys’ fees and disbursements, incurred in defending
and/or settling any such claim or legal action which are not covered by
insurance shall be an Operating Expense.
9.7 Waivers. No failure or delay by Manager, the Authority, or the Tribe to
insist upon the strict performance of any covenant, agreement, term or condition
of this Agreement, or to exercise any right or remedy consequent upon the breach
thereof, shall constitute a waiver of any such breach or any subsequent breach
of such covenant, agreement, term or condition. No covenant, agreement, term or
condition of this Agreement and no breach thereof shall be waived, altered or
modified except by written instrument. No waiver of any breach shall affect or
alter this Agreement, but each and every covenant, agreement, term and condition
of this Agreement shall continue in full force and effect with respect to any
other existing or subsequent breach thereof.
9.8 Captions. The captions for each Article and Section are intended for
convenience only.

 

28



--------------------------------------------------------------------------------



 



9.9 Interest. Any amount payable to Manager, the Authority, or the Tribe, by the
other, which has not been paid when due, except advances by Manager to make the
Minimum Guaranteed Monthly Payment or other Recoupment Payment because of
insufficient Net Revenues, shall accrue interest at the same rate as calculated
under this Section. Unless otherwise agreed by the Parties, such rate shall be a
fluctuating rate equivalent to one percent (1%) over the prime interest rate as
published in the Wall Street Journal, adjusted monthly, with the monthly rate
established according to the rate published on the third Tuesday of the
preceding calendar month.
9.10 Third Party Beneficiary. This Agreement is exclusively for the benefit of
the Parties hereto and it may not be enforced by any party other than the
Parties to this Agreement and shall not give rise to liability to any third
party other than the authorized successors and assigns of the Parties hereto.
9.11 Brokerage. Manager, the Authority, and the Tribe represent and warrant to
each other that it has not sought the services of a broker, finder or agent in
this transaction, and has not employed, nor authorized, any other person to act
in such capacity. Manager, the Authority, and the Tribe each hereby agrees to
indemnify and hold the others harmless from and against any and all claims,
loss, liability, damage or expenses (including reasonable attorneys’ fees)
suffered or incurred by the other Parties as a result of a claim brought by a
person or entity engaged or claiming to be engaged as a finder, broker or agent
by the indemnifying Party.
9.12 Survival of Covenants. Any covenant, term or provision of this Agreement
which, in order to be effective, must survive the termination of this Agreement,
shall survive any such termination.
9.13 Estoppel Certificate. Manager, the Authority, and the Tribe agree to
furnish to the others, from time to time upon request, an estoppel certificate
in such reasonable form as the requesting Party may request stating whether
there have been any defaults under this Agreement known to the Party furnishing
the estoppel certificate and such other information relating to the Enterprise
as may be reasonably requested.
9.14 Periods of Time. Whenever any determination is to be made or action to be
taken on a date specified in this Agreement, if such date shall fall on a
Saturday, Sunday or legal holiday under the applicable laws, then in such event
said date shall be extended to the next day which is not a Saturday, Sunday or
legal holiday.
9.15 Preparation of Agreement. This Agreement shall not be construed more
strongly against either Party regardless of who is responsible for its
preparation.
9.16 Successors, Assigns and Subcontracting. The benefits and obligations of
this Agreement shall inure to and be binding upon the Parties hereto and their
respective successors and assigns. The Authority’s or the Tribe’s consent shall
not be required for Manager to assign or subcontract any of its rights interests
or obligations as Manager hereunder to any parent, subsidiary or affiliate of
Manager, or its successor corporation, provided that any such assignee or
subcontractor agrees to be bound by the terms and conditions of this Agreement
and provided they are licensed by the NIGC and the Gaming Commission. The
acquisition of Manager or its parent company by a party other than the parent,
subsidiary, or affiliate of Manager, or its

 

29



--------------------------------------------------------------------------------



 



successor corporation, shall not constitute an assignment of this Agreement by
Manager and this Agreement shall remain in full force and effect between the
Tribe, the Authority, and Manager, subject only to NIGC completion of its
background investigation and licensure by the NIGC of the purchaser and
licensure by the Gaming Commission. Other than as stated above, this Agreement
may not be assigned or subcontracted by the Manager, without the approval by the
Tribe, and the Chairman of the NIGC or his authorized representative after a
complete background investigation of the proposed assignee. The Tribe shall,
without the consent of the Manager, but subject to approval by the Chairman of
the NIGC or his authorized representative if required, have the right to assign
this Agreement and the assets of the Enterprise to an instrumentality of the
Tribe, including the Authority, or to a corporation wholly owned by the Tribe
organized to conduct the business of the Enterprise for the Tribe that assumes
all obligations herein. Any assignment by either Party shall not prejudice the
rights of the other Party under this Agreement. No assignment authorized
hereunder shall be effective until all necessary government approvals have been
obtained.
9.17 Time is of the Essence. Time is of the essence in the performance of this
Agreement.
9.18 Confidential and Proprietary Information.
9.18.1 Confidential Information. Each of the Parties agrees that any information
received concerning the other Parties during the performance of this Agreement,
regarding the Parties’ organization, financial matters, marketing plans, or
other information of a proprietary nature, will be treated by all Parties in
full confidence and except as required to allow Manager, the Authority, and the
Tribe to perform their respective covenants and obligations hereunder, will not
be revealed to any other persons, firms or organizations except in the course of
legal proceedings including arbitration as permitted by the court, arbitrator or
arbitration panel. This provision shall survive the termination of this
Agreement for a period of two (2) years.
9.18.2 Proprietary Information of Manager. The Tribe and the Authority agree
that Manager has the sole and exclusive right, title and ownership to
(i) certain proprietary information, techniques and methods of operating gaming
businesses; (ii) certain proprietary information, techniques and methods of
designing games used in gaming businesses; (iii) certain proprietary
information, techniques and methods of training employees in the gaming
business; and (iv) certain proprietary business plans, projections and
marketing, advertising and promotion plans, strategies, and systems, all of
which have been developed and/or acquired over many years through the
expenditure of time, money and effort and which Manager and its affiliates
maintain as confidential and as a trade secret(s) (collectively, the
“Confidential and Proprietary Information”).
9.18.3 Manager agrees that, as part of its duties under this Agreement, Manager
shall train Enterprise Employees in management and operation practices required
for the successful operation of the Enterprise following the expiration of the
Term. In return, the Tribe and the Authority agree, upon the termination of this
Agreement, to maintain the confidentiality of such Confidential and Proprietary
Information, including but not limited to, documents, notes, memoranda, lists,
computer programs and any summaries of such Confidential and Proprietary
Information for the period required in Section 9.18.1 above and is hereby
authorized by Manager to use such Confidential and Proprietary Information
exclusively for Gaming operations conducted by the Tribe or the Authority beyond
the Term of this Agreement.

 

30



--------------------------------------------------------------------------------



 



9.19 Employment Solicitation Restriction Upon Termination. The Tribe, the
Authority, the Tribal Council, and the Authority Board hereby agree not to
solicit the employment of Manager’s employees, other than members of the Tribe,
their spouses and children, at any time during the Term of this Agreement
without Manager’s prior written approval. Furthermore, the Tribe, the Authority,
the Tribal Council, and the Authority Board agree not to employ such personnel,
other than members of the Tribe, their spouses and children, for a period of
twelve (12) months after the termination or expiration of this Agreement,
without Manager’s prior written approval.
9.20 Patron Dispute Resolution. Manager shall submit all patron disputes
concerning play to the Tribal Gaming Commission pursuant to the Tribal Gaming
Ordinance, and the regulations promulgated thereunder.
9.21 Claims Involving Authority, Etc. Manager, the Authority, and the Tribe each
hereby agrees to indemnify and hold the other harmless from and against any and
all claims, loss, liability, damage or expenses (including reasonable attorneys’
fees) suffered or incurred by the other Party as a result of a claim brought by
a person or entity claiming that the indemnifying Party has no authority, power
or right to enter into this Agreement.
9.22 Claims brought by Green Acres Casino Management Company, Inc. The Manager
hereby agrees to indemnify and hold harmless the Tribe, the Authority, and/or
the Enterprise from and against any and all claims, loss, liability damages or
expenses (including reasonable attorneys’ fees) suffered or incurred by any
action brought by Green Acres, Basil Green, Dorothy Green or any other
shareholder, director or officer of Green Acres arising from the termination of
the Original Agreements.
9.23 Release by Tribe, etc. The Tribe and the Authority release the Manager,
FHRI and Green Acres from any obligations, claims, expenses, costs and damages
that the Tribe may have arising under the Original Agreements or the Royalty
Agreements.
9.24 Modification. Any change to or modification of this Agreement must be in
writing signed by both Parties hereto and shall be effective only upon approval
by the Chairman of the NIGC, the date of signature of the Parties
notwithstanding.
10 Warranties.
10.1 Warranties. The Manager, the Authority, and the Tribe each warrant and
represent that they shall not act in any way whatsoever, directly or indirectly,
to cause this Agreement to be amended, modified, canceled or terminated, except
pursuant to Section 11. The Manager, the Authority, and the Tribe warrant and
represent that they shall take all actions necessary to ensure that this
Agreement shall remain in full force and effect at all times. The parties
acknowledge the existence of various litigation challenging the validity of the
Tribe’s compact with the State of Michigan (Taxpayers of Michigan Against
Casinos v. State, 254 Mich.App. 23, 657 N.W.2d 503 (Mich.App. Nov. 12, 2002)
aff’d in part, Reversed in part and Remanded by 471 Mich. 306, 685 N.W.2d 221
(Mich. July 30, 2004) (NO. 122830), cert. denied by Taxpayers of Michigan
Against Casinos v. Michigan,

 

31



--------------------------------------------------------------------------------



 



543 U.S. 1146, 125 S.Ct. 1298 (2005) and on Remand to Taxpayers of Michigan
Against Casinos v. State, 268 Mich. App. 226, 708 N.W.2d 115 (Mich.App. Sep. 27,
2005)(NO. 225017); aff’d in part, Reversed in part and Remanded Taxpayers of
Michigan Against Casinos v. State, 478 Mich. 99,      N.W.2d      (Mich. May 30,
2007); together with Laura Baird v. Babbitt, C.A. No. 5:99-CV-14 (United States
District Court, Western District, Michigan)(1999), aff’d, 266 F.3d 408 (6th Cir.
2001); and the suit challenging the Interior Department’s determination the
Property is eligible for gaming under IGRA, now pending in the Court of Appeals
for the D.C. Circuit at CETAC v. Kempthorne, 06-5354 and any certificate or
other representation provided Manager by the Tribe or the Authority is hereby
conditioned upon the existence of any such litigation.
10.2 Interference in Tribal Affairs. The Manager agrees not to interfere in or
attempt to influence the internal affairs or governmental decisions of the
Tribal government by offering cash or employment incentives, by making written
or oral threats to the personal or financial status of any person, or by any
other action, except for actions in the normal course of business of the Manager
that only affect the activities of the Enterprise. For the purposes of this
Section 10.2, if after providing Manager with written notice and a hearing, the
Tribe reasonably finds that the Manager has unduly interfered with the internal
affairs of the Tribal government and has not taken sufficient action to cure and
prevent such interference, that finding of interference shall be grounds for
termination of the Agreement by the Tribe and the Authority.
10.3 Prohibition of Payments to Members of Tribal Government. Manager represents
and warrants that no payments have been or will be made to any member of the
Tribal government, any Tribal official, any relative of a member of Tribal
government or Tribal official, or any Tribal government employee for the purpose
of obtaining any special privilege, gain, advantage or consideration.
10.4 Definitions. As used in this Section 10, the term “member of the Tribal
government” means any member of the Tribal Council, the Gaming Commission or any
independent board or body created to oversee any aspect of Gaming and any Tribal
court official; the term “relative” means an individual residing in the same
household who is related as a spouse, father, mother, son or daughter, aunt,
uncle, nephew or niece.
11 Grounds for Termination.
11.1 Voluntary Termination. This Agreement may be terminated upon the mutual
written consent and approval of the Parties.
11.2 Termination for Cause.
11.2.1 Either Party may terminate this Agreement if the other Party commits or
allows to be committed any material breach of this Agreement. A material breach
of this Agreement means a failure of either Party to perform any material duty
or obligation on its part for ten (10) consecutive days after receiving written
notice of breach from the other Party, or a finding by the Tribe that Manager
has violated section 10.2 of this Agreement. Neither Party may terminate this
Agreement on grounds of material breach unless it has provided written notice to
the other Party of its intention to terminate this Agreement and within ten
(10) days following receipt of such notice the defaulting Party fails (a) to
cure the default or (b) to commence curing the default and thereafter diligently
to proceed to cure the default. Discontinuance or correction of a material
breach shall constitute a cure thereof.

 

32



--------------------------------------------------------------------------------



 



11.2.2 The Tribe and the Authority may also terminate this Agreement where the
Manager has had its license withdrawn because the Manager, or a director or
officer of the Manager, has been convicted of a criminal felony or misdemeanor
offense directly related to the performance of the Manager’s duties hereunder;
provided, however the Tribe and the Authority may not terminate this Agreement
based on a director or officer’s conviction where the Manager terminates such
individual immediately after receiving notice of the conviction. Any such
director or officer charged with a criminal felony or misdemeanor offense
directly related to the performance of Manager’s duties shall have no role in
the management of the Enterprise until such time as such person is cleared of
the charge or charges.
11.2.3 An election to pursue damages or to pursue specific performance of this
Agreement or other equitable remedies while this Agreement remains in effect
shall not preclude the injured Party from providing notice of termination
pursuant to this Section 11.2.
11.3 Involuntary Termination Due to Changes in Legal Requirements. It is the
understanding and intention of the Parties that the establishment and operation
of the Enterprise conforms to and complies with all Legal Requirements. If
during the term of this Agreement, a final judgment of a court of competent
jurisdiction determines Gaming at the Enterprise is unlawful, and all appeals
from such judgment have been exhausted, the obligations of the Parties hereto
shall cease and this Agreement shall be of no further force and effect except as
to (a) accrued liabilities to third parties, (b) to the provisions of
Section 12.1 and Section 17 and (c) Manager’s rights under the Loan Documents;
provided that (i) the Manager, the Authority, and the Tribe shall retain all
money previously paid to them pursuant to Section 6 of this Agreement;
(ii) funds of the Enterprise in any account shall be paid and distributed as
provided in Section 6 of this Agreement; (iii) any money loaned by or guaranteed
by the Manager or its affiliates to the Tribe or the Authority shall be repaid
to the Manager from the Collateral; and (iv) the Authority shall retain its
interest in the title (and any lease) to all Enterprise fixtures, supplies and
equipment, subject to any requirements of financing arrangements.
11.4 Consequences of Manager’s Breach. In the event of the termination of this
Agreement by the Tribe for cause under Section 11.2, the Manager shall not,
prospectively from the date of termination, have the right to its Management Fee
from the Enterprise, but such termination shall not affect the Manager’s rights
under Section 12, the Loan Documents or any other agreements entered pursuant
hereto.
11.5 Consequences of Tribe’s Breach. In the event of termination of this
Agreement by the Manager for cause under Section 11.2, the Manager shall not be
required to perform any further services under this Agreement and the Authority
shall indemnify and hold the Manager harmless against all liabilities of any
nature whatsoever relating to the Enterprise arising after the date of
termination, but only insofar as these liabilities result from acts within the
control of the Tribe, the Authority, or their agents.
11.6 Notice Provision. Except where the Tribal Gaming Ordinance, the Compact, or
any other applicable law or regulation provide for immediate action or action in
less than 30 days time, the Tribe or the Gaming Commission shall provide the
Manager notice of any alleged violation of the Tribal Gaming Ordinance and
thirty (30) days opportunity to cure before the Gaming Commission may take any
action based on such alleged violation.

 

33



--------------------------------------------------------------------------------



 



12 Conclusion of the Management Term. Upon the conclusion of the Term, or the
termination of this Agreement under other of its provisions, in addition to
other rights under this Agreement, the Manager shall have the following rights:
12.1 Undistributed Net Revenues. If the Enterprise has Net Revenues
(irrespective of whether such Net Revenues are known or unknown upon the
expiration of the Term or the sooner termination of this Agreement) which have
not been distributed under Section 6 of this Agreement, the Manager shall
receive, at such time as such Net Revenues are determined, that portion of such
Net Revenues that it would have received had such Net Revenues been distributed
during the Term.
13 Consents and Approvals.
13.1 Tribe or Authority. Where approval or consent or other action of the
Authority is required, such approval shall mean the written approval of the
Authority Board evidenced by a resolution thereof, certified by the Authority’s
Secretary as having been adopted, or, if provided by resolution of the Authority
Board, the approval of such other person or entity designated by resolution of
the Authority Board. Where approval or consent or other action of the Tribe is
required, such approval shall mean the written approval of the Tribal Council
evidenced by a resolution thereof, certified by a tribal official as having been
duly adopted, or, if provided by resolution of the Tribal Council, the approval
of the Tribal Gaming Commission, or such other person or entity designated by
resolution of the Tribal Council. Any such approval, consent or action shall not
be unreasonably withheld or delayed; provided the foregoing does not apply where
a specific provision of this Agreement allows the Tribe an absolute right to
deny approval or consent or withhold action.
13.2 Manager. Where approval or consent or other action of the Manager is
required, such approval shall mean written approval. Any such approval, consent,
or other action shall not be unreasonably withheld or delayed.
14 Disclosures.
14.1 Shareholders and Directors. Manager shall provide to the Tribe and the NIGC
on the date that this Agreement is submitted to the NIGC a list of all persons
and entities identified in 25 C.F.R. 537.1(a) and 537.1(c)(1) and the
information required under 25 C.F.R. 537.1(b).
14.2 Warranties. The Manager further warrants and represents as follows: (i) no
person or entity has any beneficial ownership interest in the Manager other than
as shall be identified pursuant to Section 14. 1; (ii) no officer, director or
owner of five percent (5%) or more of the stock of the Manager has been
arrested, indicted for, convicted of, or pleaded nolo contendre to any felony or
any gaming offense, or had any association with individuals or entities known to
be connected with organized crime; and (iii) no person or entity disclosed
pursuant to Section 14.1 of this Agreement, including any officers and directors
of the Manager, has been arrested, indicted for, convicted of, or pleaded nolo
contendre to any felony or any gaming offense, or had any association with
individuals or entities known to be connected with organized crime.

 

34



--------------------------------------------------------------------------------



 



14.3 Criminal and Credit Investigation. The Manager agrees that all of its
members and its members’ shareholders (owning more than five percent (5%) of the
outstanding stock), directors and officers (whether or not involved in the
Enterprise), shall:
(a) consent to background investigations to be conducted by the Tribe, the State
of Michigan, the Federal Bureau of Investigation (the “FBI”) or any other law
enforcement authority to the extent required by the IGRA or any Compact.
(b) be subject to licensing requirements in accordance with Tribal law and this
Agreement,
(c) consent to a background, criminal and credit investigation to be conducted
by or for the NIGC, if required,
(d) consent to a financial and credit investigation to be conducted by a credit
reporting or investigation agency at the request of the Tribe,
(e) cooperate fully with such investigations, and
(f) disclose any information requested by the Tribe which would facilitate the
background and financial investigation.
Any materially false or deceptive disclosures or failure to cooperate fully with
such investigations by an employee of the Manager or an Enterprise Employee
shall result in the immediate dismissal of such employee. The results of any
such investigation may be disclosed by the Tribe to federal officials as
required by law.
14.4 Disclosure Amendments. The Manager agrees that whenever there is any
proposed change with respect to the persons or entities with a financial
interest in, or management responsibility for, this Agreement, it shall notify
the NIGC and the Tribe of such change no later than ten days after it becomes
aware of such change as required by 25 C.F.R. § 537.2. The Manager further
agrees to notify the NIGC and the Tribe of any change with respect to the
warranties and representations contained on Section 14.2(ii) or (iii) of this
Agreement no later than ten days after it becomes aware of such change. All of
the warranties and agreements contained in this Section 14 shall apply to any
person or entity who would be disclosed pursuant to this Section 14 as a result
of such changes.
14.5 Breach of Manager Warranties and Agreements. The material breach of any
warranty or agreement of the Manager contained in this Section 14 shall be
grounds for immediate termination of this Agreement; provided that (a) if a
breach of the warranty contained in clause (ii) of Section 14.2 is discovered,
and such breach was not disclosed by any background check conducted by the FBI
as part of the NIGC or other federal approval of this Agreement, or was
discovered by the FBI investigation but all officers and directors of the
Manager sign sworn affidavits that they had no knowledge of such breach, then
the Manager shall have thirty (30) days after notice from the Tribe to terminate
the interest of the offending person or entity and, if such termination takes
place, this Agreement shall remain in full force and effect; and (b) if a breach
relates to a failure to update changes in financial position or additional
gaming related activities, then the Manager shall have thirty (30) days after
notice from the Tribe to cure such default prior to termination.

 

35



--------------------------------------------------------------------------------



 



15 Recordation. If applicable, at the option of Manager, the Authority, or the
Tribe, any security agreement related to the Loan Agreement may be recorded in
any public records. Where such recordation is desired in any relevant recording
office maintained by the Tribe, and/or in the public records of the BIA, the
Tribe will accomplish such recordation upon the request of the Manager. Manager
shall promptly reimburse the Tribe for all expense, including attorney fees,
incurred as a result of such request. No such recordation shall waive the
Tribe’s or the Authority’s sovereign immunity.
16 No Present Lien, Lease, or Joint Venture. The Parties agree and expressly
warrant that neither this Agreement nor any exhibit thereto is a mortgage or
lease and, consequently, does not convey any such present interest whatsoever in
the Gaming Facility or the Property, nor any proprietary interest in the
Enterprise to Manager. The Parties further agree and acknowledge that it is not
their intent, and that this Agreement shall not be construed, to create a joint
venture between the Tribe or the Authority and the Manager; rather, the Manager
shall be deemed to be an independent contractor for all purposes hereunder.
17 Arbitration. Either Party may submit any dispute arising under the terms of
this Agreement, the Loan Documents and any other document executed in
conjunction with this Agreement to arbitration under this Section 17, including
without limitation a claim that a Party has breached this Agreement and the
Agreement should be terminated. Notwithstanding the foregoing sentence, the
following tribal actions shall not be subject to arbitration: (i) approval of
budgets; (ii) licensing decisions; (iii) governmental actions of the Tribal
Council (except such actions which are intended to abrogate provisions of this
Agreement); and (iv) Gaming Commission actions taken in the course of carrying
out regulatory duties and responsibilities assigned to the Gaming Commission
pursuant to tribal law. Arbitration shall be the exclusive means of dispute
resolution between the Parties and shall take place under the procedure set
forth in this Section 17. The arbitrators shall have the right to grant
injunctive relief and specific performance.
17.1 Unless the Parties agree upon the appointment of a single arbitrator, a
panel of arbitrators consisting of three (3) members shall be appointed. One
(1) member shall be appointed by the Tribe and one (1) member shall be appointed
by the Manager within ten (10) working days’ time following the giving of notice
submitting a dispute to arbitration. The third member shall be selected by
agreement of the other two (2) members. In the event the two (2) members cannot
agree upon the third arbitrator within fifteen (15) working days’ time, then the
third arbitrator shall be chosen by the Chief Judge of the United States
District Court for the Western District of Michigan. If for any reason the Chief
Judge refuses to choose the third arbitrator, the Dean of the Law School at the
University of Michigan shall make the selection.
17.2 Expenses of arbitration shall be shared equally by the Parties unless the
arbitrator or arbitration panel determines that the expenses should be paid by
the non prevailing Party under standards similar to those in Rule 11 of the
Federal Rules of Civil Procedure. Meetings of the arbitrators may be in person
or, in appropriate circumstances, by telephone. All decisions of any arbitration
panel shall be by majority vote of the panel, shall be in writing, and, together
with any dissenting opinions, shall be delivered to both Parties.

 

36



--------------------------------------------------------------------------------



 



17.3 The arbitrator or arbitration panel shall have power to administer oaths to
witnesses, to take evidence under oath, and, by majority vote, to issue
subpoenas to compel the attendance of members of the Tribe, Enterprise Employees
or employees, officers and directors of the Manager for the production of books,
records, documents and other relevant evidence by either Party. The Authority
and the Manager agree to comply with such subpoenas.
17.4 The arbitrator or arbitration panel shall hold hearings in the proceeding
before it and shall give reasonable advance notice to the Authority and the
Manager by registered mail not less than five (5) days before any hearing.
Unless otherwise agreed by the Authority and the Manager, all hearings shall be
held at the Tribal Offices on the Huron Band of Potawatomi Reservation.
Appearance at a hearing waives such notice. The arbitrator or arbitration panel
may hear and determine the controversy only upon evidence produced before it and
may determine the controversy notwithstanding the failure of either the
Authority or the Manager duly notified to appear. The Authority and the Manager
are each entitled to be heard at all hearings, to present evidence material to
the matter subject to arbitration, to cross-examine witnesses appearing at the
hearing, and to be represented by counsel at its own expense.
17.5 If the matter being submitted to arbitration involves a notice to terminate
the Agreement for material breach, the Party seeking termination may apply to
the arbitrator or arbitration panel for an order suspending performance of the
Agreement during the pendency of arbitration, and the arbitrator or arbitration
panel shall promptly hear and decide that application.
17.6 The decision of the arbitrator or arbitration panel shall be presumed to be
valid, shall be enforceable in full in any court of competent jurisdiction and
may be vacated or modified only by the United States District Court for the
Western District of Michigan on one of the following grounds; (a) the decision
is not supported by substantial evidence; (b) the decision was procured by
corruption, fraud or undue means; (c) there was evident partiality or corruption
by the arbitrator, arbitration panel or any member; (d) the arbitrator,
arbitration panel or any member was guilty of misconduct in refusing to hear the
question, or in refusing to hear evidence pertinent and material to the
question, or any other clear misbehavior by which the rights of either Party
have been substantially prejudiced; (e) the arbitrator or arbitration panel or
any member exceeded its authority under the terms of this Agreement; or (f) the
arbitrator or arbitration panel’s decision is contrary to law.
17.7 The Tribe and the Authority each waives its sovereign immunity only to the
extent of allowing arbitration and judicial review and enforcement under the
procedures set forth in this Section 17. This Agreement does not constitute and
shall not be construed as a waiver of sovereign immunity by the Tribe or the
Authority except to permit arbitration and judicial review and enforcement under
the procedures set forth in this Section 17.
17.8 Notwithstanding this or any other provision, the arbitrator(s) may make an
award of only damages against the Authority or interpretation of this Management
Agreement and related agreements, and the only tribal income, assets and
property which shall be subject to any claim or award under this Agreement are
(a) the Authority’s interest in any undistributed or future income, revenues or
proceeds from the Enterprise and/or the Gaming Facility, including without
limitation such revenues arising or generated from the Enterprise and/or the
Gaming Facility after the termination of this Agreement, and (b) Gaming and
related revenues from the Gaming Facility arising or generated after the date
that the matter in dispute is referred to arbitration.

 

37



--------------------------------------------------------------------------------



 



17.9 In no event shall this Section 17 Arbitration apply to any governmental
function, action or decision of the Tribe or any of its boards, agencies or
commissions.
17.10 This Section 17 shall survive the termination of this Agreement.
18. Entire Agreement. This Agreement constitutes the entire understanding and
agreement of the Parties hereto with respect to the subject matter hereof and
supersedes all other prior agreements and understandings, written or oral,
between the Parties.
19. Government Savings Clause. Each of the Parties agrees to execute, deliver
and, if necessary, record any and all additional instruments, certifications,
amendments, modifications and other documents as may be required by the United
States Department of the Interior, BIA, the NIGC, the Office of the Field
Solicitor, or any applicable statute, rule or regulation in order to effectuate,
complete, perfect, continue or preserve the respective rights, obligations,
liens and interests of the parties hereto to the fullest extent permitted by
law; provided, that any such additional instrument, certification, amendment,
modification or other document shall not materially change the respective
rights, remedies or obligations of the Tribe, the Authority, or the Manager
under this Agreement or any other agreement or document related hereto.
20. Execution. This Agreement is being executed in four counterparts, two to be
retained by each Party. Each of the four originals is equally valid. This
Agreement shall be binding upon both Parties when properly executed and approved
by the Chairman of the NIGC.
[Signatures on following page]

 

38



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Parties hereto have executed this Agreement on the day
and year first above written.

                  NOTTAWASEPPI HURON BAND OF POTAWATOMI INDIANS, a federally
recognized tribe
 
           
 
  By:   /s/ Laura W. Spurr          
 
      Name:   Laura W. Spurr
 
      Title:   Chairwoman
 
      Dated:   4-11-08
 
           
 
                [The Tribe joins in this Agreement only to effect the assignment
and delegation of its authority and duties concerning development of the
Enterprise to the Authority, and the Manager shall look solely to the Authority,
its assets and revenues concerning the performance of this Agreement]
 
                FIREKEEPERS DEVELOPMENT AUTHORITY an unincorporated
instrumentality and political subdivision of the Tribe
 
           
 
  By:   /s/ Laura W. Spurr          
 
      Name:   Laura W. Spurr
 
      Title:   Chairwoman, Board of Directors
 
      Dated:   4-11-08
 
           
 
                GAMING ENTERTAINMENT (MICHIGAN) LLC
 
                By:    FULL HOUSE RESORTS, INC., member 
 
      /s/ Andre M. Hillion          
 
      Name:   Andre M. Hillion
 
      Title:   CEO
 
      Dated:   April 11, 2008
 
           

 

39



--------------------------------------------------------------------------------



 



                      NATIONAL INDIAN GAMING COMMISSION
 
               
 
  By:       /s/ Philip N. Hogen              
 
      Name:   Philip N. Hogen    
 
      Title:   Chairman    
 
      Dated:        
 
               

Full House Resorts, Inc. joins in this agreement solely for the purpose of
consenting to the provisions of Section 9.23 in consideration of the release
granted by the Tribe under Section 9.24.

                      FULL HOUSE RESORTS, INC.
 
               
 
  By:   /s/ Andre M. Hillion                  
 
      Name:   Andre M. Hillion
 
               
 
      Title:   CEO
 
               
 
      Dated:   April 11, 2008
 
               

 

40



--------------------------------------------------------------------------------



 



EXHIBIT A
LEGAL DESCRIPTION OF THE SITE
Premises situated in the Charter Township of Emmett, County of Calhoun, and
State of Michigan:
Commencing at the West % post of Section 13, Town 2 South, Range 7 West, Emmett
Township, Calhoun County, Michigan; thence North 00 degrees 03’ 28” East along
the West line of said Section, 46.99 feet to the Southerly line of the exit ramp
for 1-94, as recorded in Liber 898 on page 4, in the Office of the Register of
Deeds for Calhoun County, Michigan; thence North 89 degrees 06’ 09” East along
said Southerly line, 214.69 feet; thence 362.37 feet along the arc of a curve to
the left whose radius measures 362.0 feet and whose chord bears North 60 degrees
25’31” East, 347.43 feet; thence North 31 degrees 44’56” East, 263.62 feet;
thence North 59 degrees 52’ 54” East, 81.39 feet to the place of beginning;
thence continuing North 59 degrees 52’54” East, 181.87 feet; thence South 78
degrees 01’ 12” East, 472.30 feet; thence South 76 degrees 27’ 00” East 1357.31
feet; thence South 00 degrees 04’ 24” West, 205.69 feet to the Northwest comer
of Lot 21 of the Supervisor’s plat of Wagner Acres, as recorded in Liber 11 of
plats, on page 21, in the Office of the Register of Deeds for Calhoun County,
Michigan; thence South 00 degrees 4’ 24” West along the West line of said Plat,
1992.58 feet to the centerline of Michigan Avenue; thence North 55 degrees 29’21
“ West along said centerline, 2350.98 feet; thence North 00 degrees 03’ 28”
East, 1 191.07 feet to the place of beginning.

 

41